--------------------------------------------------------------------------------

 
Exhibit 10.1(b)
 
CENTURYTEL
 
UNION 401(k) PLAN AND TRUST
                         
As Amended and Restated
Through December 31, 2006
 

 

--------------------------------------------------------------------------------



CENTURYTEL UNION 401(k) PLAN AND TRUST
(formerly the CenturyTel, Inc. Union Group Incentive Plan and Trust)
As Amended and Restated Effective December 31, 2006
 
The CenturyTel Union 401(k) Plan and Trust (formerly the CenturyTel, Inc. Union
Group Incentive Plan and Trust) (“Plan”) is the product of the merger of the
CenturyTel, Inc. Union Retirement Savings Plan and Trust (“Retirement Savings
Plan”) and the Telephone USA of Wisconsin, LLC Union 401(k) Plan and Trust
(“Telephone USA Union Plan”) into the CenturyTel, Inc. Union Group Incentive
Plan and Trust (“Group Incentive Plan”), which merger was effective December 31,
2006.
 
Pacific Telecom, Inc. established the Group Incentive Plan for the exclusive
benefit of eligible employees of Pacific Telecom, Inc. and its participating
affiliates, originally effective June 1, 1983. The Group Incentive Plan was
adopted by CenturyTel, Inc. (the “Company”) as of January 1, 1999, and was last
amended and restated effective September 1, 2000.
 
CenturyTel, Inc. (the “Company”) established the Retirement Savings Plan for the
exclusive benefit of eligible employees of the Company and its participating
affiliates, originally effective April 1, 1992, and was last amended and
restated effective September 1, 2000.
 
Telephone USA of Wisconsin, LLC (“Telephone USA”) established the Telephone USA
Union Plan for the exclusive benefit of eligible employees of Telephone USA and
its participating affiliates, originally effective October 1, 2000. The
Telephone USA Union Plan has not been amended and restated since its original
effective date.
 
The Plan, the Group Incentive Plan, the Retirement Savings Plan, and the
Telephone USA Union Plan are intended to constitute qualified profit sharing
plans, as described in Code Section 401(a), and include qualified cash or
deferred arrangements, as described in Code Section 401(k). Participants in the
former Group Incentive Plan and Telephone USA Union Plan are “Group A
Participants” under the Plan (see Appendix A), and Participants in the former
Retirement Savings Plan are “Group B Participants under the Plan (see Appendix
B).
 
The assets of the Plan are held in the Union 401(k) Trust. The Union 401(k)
Trust is incorporated herein as Appendix C. The Trustee of the Union 401(k)
Trust is T. Rowe Price Trust Company. The Trust is intended to be tax exempt, as
described in Code Section 501(a). 
 
The Plan is intended to comply with the qualification requirements of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”) and other
legal and regulatory changes since the last restatement, including requirements
to adopt “good faith” amendments applicable to Cycle A filers in IRS Notice
2005-101, and is intended to comply in operation therewith. The Plan is also
restated in good faith compliance with the final Treasury Regulations that were
issued under Code Sections 401(k) and 401(m) and such provisions are effective
January 1, 2006. To the extent that the Plan, as set forth below, is
subsequently determined to be insufficient to comply with such requirements and
any regulations issued, the Plan shall later be amended to so comply.
 
The Plan, as set forth in this document, is hereby amended and restated
effective December 31, 2006, unless stated otherwise herein. The Plan name is
being changed to the CenturyTel Union 401(k) Plan and Trust with this amendment
and restatement.
 
i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
1
   
 
1.1
ACCRUED BENEFIT
1
1.2
ADDITIONAL MATCH ACCOUNT
1
1.3
ADDITIONAL MATCH CONTRIBUTIONS
1
1.4
ADMINISTRATOR OR PLAN ADMINISTRATOR
1
1.5
AFFILIATED EMPLOYER
1
1.6
BENEFICIARY
1
1.7
BOARD OR BOARD OF DIRECTORS
1
1.8
BREAK IN SERVICE
1
1.9
CATCH-UP CONTRIBUTIONS
1
1.10
CODE
2
1.11
COMMITTEE
2
1.12
COMPANY
2
1.13
COMPANY STOCK
2
1.14
COMPENSATION
2
1.15
EARLY RETIREMENT DATE
3
1.16
EFFECTIVE DATE
3
1.17
ELECTIVE DEFERRAL ACCOUNT
3
1.18
ELECTIVE DEFERRALS
3
1.19
EMPLOYEE
3
1.20
EMPLOYER
3
1.21
EMPLOYER CONTRIBUTION ACCOUNTS
4
1.22
EMPLOYER MATCH ACCOUNT
4
1.23
EMPLOYER MATCH CONTRIBUTIONS
4
1.24
ERISA
4
1.25
GROUP A PARTICIPANT
4
1.26
GROUP B PARTICIPANT
4
1.27
GROUP INCENTIVE PLAN
4
1.28
HIGHLY COMPENSATED EMPLOYEE
4
1.29
HOUR OF SERVICE
5
1.30
INVESTMENT OPTIONS
6
1.31
LEASED EMPLOYEE
6
1.32
MATCHING CONTRIBUTIONS
6
1.33
NON-HIGHLY COMPENSATED EMPLOYEE
6
1.34
NORMAL RETIREMENT AGE
6
1.35
PARTICIPANT
6
1.36
PLAN
6
1.37
PLAN YEAR
6
1.38
PROFIT SHARING ACCOUNT
7
1.39
QUALIFIED MATCHING CONTRIBUTION ACCOUNT
7
1.40
QUALIFIED MATCHING CONTRIBUTIONS
7
1.41
QUALIFIED NON-ELECTIVE CONTRIBUTION ACCOUNT
7
1.42
QUALIFIED NON-ELECTIVE CONTRIBUTIONS
7
1.43
RETIREMENT SAVINGS PLAN
7
1.44
ROLLOVER ACCOUNT
7
1.45
TELEPHONE USA UNION PLAN
7
1.46
TRUST AGREEMENT
7
1.47
TRUSTEE
7
1.48
VALUATION DATE
7
1.49
VESTING COMPUTATION PERIOD
7
1.50
VOLUNTARY AFTER-TAX ACCOUNT
7



i

--------------------------------------------------------------------------------




1.51
YEAR OF SERVICE
8
 
 
ARTICLE II ELIGIBILITY AND PARTICIPATION
8
   
 
2.1
ACTIVE PARTICIPATION
8
2.2
EXCLUSION OF CERTAIN EMPLOYEES
8
2.3
RIGHTS OF RETURNING VETERANS
8
 
 
ARTICLE III CONTRIBUTIONS
9
   
 
3.1
ELECTIVE DEFERRALS
9
3.2
EMPLOYER MATCH CONTRIBUTIONS
11
3.3
ADDITIONAL MATCH CONTRIBUTIONS
13
3.4
PAYMENT OF CONTRIBUTIONS: TIMING
14
3.5
FORFEITURES
14
3.6
ROLLOVERS AND TRANSFERS
14
3.7
AVERAGE ACTUAL DEFERRAL PERCENTAGE TEST UNDER SECTION 401(K) OF THE CODE
14
3.8
LIMITATIONS ON EMPLOYEE CONTRIBUTIONS AND EMPLOYER MATCHING CONTRIBUTIONS
18
3.9
CORRECTIVE CONTRIBUTIONS
23
 
 
ARTICLE IV ALLOCATION OF FUNDS
24
   
 
4.1
ALLOCATION OF EMPLOYER CONTRIBUTIONS
24
4.2
ALLOCATION OF NET EARNINGS OR LOSSES OF THE TRUST
24
4.3
VALUATIONS
24
4.4
ACCOUNTING FOR DISTRIBUTIONS
24
4.5
SEPARATE ACCOUNTS
24
4.6
INVESTMENT OF FUNDS
24
 
 
ARTICLE V MAXIMUM CONTRIBUTIONS AND BENEFITS
26
   
 
5.1
DEFINED CONTRIBUTION LIMITATION
26
 
 
ARTICLE VI ENTITLEMENT TO BENEFITS
27
     
6.1
DISTRIBUTION EVENTS
27
6.2
DISABILITY
27
6.3
DEATH BENEFITS
28
6.4
RETIREMENT
28
6.5
TERMINATION OF EMPLOYMENT
28
6.6
OTHER PERMITTED DISTRIBUTIONS
29
 
 
ARTICLE VII DISTRIBUTION OF BENEFITS
32
   
 
7.1
GENERAL
32
7.2
METHOD OF DISTRIBUTION
32
7.3
INSTALLMENT PAYMENTS
32
7.4
COMMENCEMENT OF BENEFITS
32
7.5
MINIMUM REQUIRED DISTRIBUTIONS
33
7.6
DISTRIBUTION OF DEATH BENEFITS
34
7.7
DISTRIBUTION UPON TERMINATION OF EMPLOYMENT AND RESTRICTIONS ON IMMEDIATE
DISTRIBUTION
37
7.8
FORFEITURE AND SPECIAL VESTING FORMULA
38
7.9
RESTORATION OF FORFEITURE
38
7.10
DIRECT ROLLOVER
39
7.11
QUALIFIED DOMESTIC RELATIONS ORDER
40
   
ARTICLE VIII BENEFICIARY AND PARTICIPANT INFORMATION
41
   
 
8.1
DESIGNATION OF BENEFICIARY
41
8.2
INFORMATION TO BE FURNISHED BY PARTICIPANT AND BENEFICIARIES
41

 
ii

--------------------------------------------------------------------------------




ARTICLE IX LOANS TO PARTICIPANTS
42
   
 
9.1
LOANS
42
9.2
PARTICIPANT LOAN PROGRAM
43
 
 
ARTICLE X VOTING PROVISIONS
43
     
10.1
VOTING RIGHTS OF COMPANY STOCK
43
10.2
RESPONDING TO TENDER AND EXCHANGE OFFERS
44
10.3
CONFIDENTIALITY
44
 
 
ARTICLE XI TOP HEAVY PROVISIONS
44
   
 
11.1
APPLICABILITY
44
11.2
DEFINITIONS
44
11.3
MINIMUM ALLOCATION
48
11.4
VESTING
49
   
ARTICLE XII ADMINISTRATION OF THE PLAN
49
   
 
12.1
PLAN COMMITTEE
49
12.2
DUTIES AND RESPONSIBILITIES OF FIDUCIARIES
49
12.3
POWERS AND RESPONSIBILITIES OF THE PLAN ADMINISTRATOR
49
12.4
ALLOCATION OF DUTIES AND RESPONSIBILITIES
51
12.5
EXPENSES
51
12.6
LIABILITIES
51
12.7
CLAIMS PROCEDURE
51
 
 
ARTICLE XIII AMENDMENT, TERMINATION AND MERGER
53
   
 
13.1
AMENDMENTS
53
13.2
PLAN TERMINATION: DISCONTINUANCE OF EMPLOYER CONTRIBUTIONS
53
13.3
SUCCESSOR EMPLOYER
53
13.4
MERGER, CONSOLIDATION OR TRANSFER
54
 
 
ARTICLE XIV MISCELLANEOUS PROVISIONS
54
   
 
14.1
EXCLUSIVE BENEFIT OF PARTICIPANTS AND BENEFICIARIES
54
14.2
NONGUARANTEE OF EMPLOYMENT
54
14.3
RIGHTS TO TRUST ASSETS
54
14.4
NONALIENATION OF BENEFITS
55
14.5
GENDER
55
14.6
TITLES AND HEADINGS
55

 
iii

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
 
1.1    Accrued Benefit. The balance in a Participant’s or Beneficiary’s account,
including contributions, distributions, forfeitures, income, expenses, gains and
losses (whether or not realized) allocated or attributable thereto. Said account
balance shall be determined as of the most recent Valuation Date. Each Accrued
Benefit shall be divided into one or more of the following subaccounts, to the
extent applicable:
 

 
(a)
Additional Match Account;

 
(b)
Elective Deferral Account;

 
(c)
Employer Match Account;

 
(d)
Profit Sharing Account;

 
(e)
Rollover/Transfer Account;

 
(f)
Qualified Non-Elective Contribution Account;

 
(g)
Qualified Matching Contribution Account; and

 
(h)
Voluntary After-Tax Account.



The foregoing accounts, which are designated as functional accounts, are derived
from the source of the funds contributed thereto.
 
1.2    Additional Match Account. The portion of a Participant’s Accrued Benefit
which consists of Additional Match Contributions made to the Plan by the
Employer.
 
1.3    Additional Match Contributions. Matching Contributions made to the Plan
by the Employer pursuant to Section 3.3 of the Plan.
 
1.4    Administrator or Plan Administrator. The CenturyTel Retirement Committee.
 
1.5    Affiliated Employer. The Employer and any corporation which is a member
of a controlled group of corporations (as defined in Section 414(b) of the Code)
which includes the Employer, any trade or business (whether or not incorporated)
which is under common control (as defined in Section 414(c) of the Code) with
the Employer, any organization (whether or not incorporated) which is a member
of an affiliated service group (as defined in Section 414(m) of the Code) which
includes the Employer, and any other entity required to be aggregated with the
Employer pursuant to regulations under Section 414(o) of the Code.
 
1.6    Beneficiary. The person or persons so designated by the Participant to
receive his benefits under the Plan in the event of his death, pursuant to
Section 8.1 of the Plan. 
 
1.7    Board or Board of Directors. The Board of Directors of the Company.
 
1.8    Break in Service. A Vesting Computation Period in which an Employee fails
to complete more than 500 Hours of Service with the Employer. 
 
1.9    Catch-Up Contributions. Contributions made to the Plan by the Employer at
the election of the Participant who has attained the age of 50 before the close
of the Plan Year in lieu of cash compensation, pursuant to Section 3.1(d) of the
Plan. These contributions are held in the Elective Deferral Account.
 
1

--------------------------------------------------------------------------------



1.10     Code. The Internal Revenue Code of 1986, as amended.
 
1.11     Committee. The committee designated by the Board of Directors or the
Compensation Committee of the Board, pursuant to Section 12.1 of the Plan to
control and manage the operation and administration of the Plan to the extent
set forth herein. 
 
1.12     Company. CenturyTel, Inc. or any successor by merger, purchase or
otherwise.
 
1.13     Company Stock. Shares of voting common stock, $1.00 par value, issued
by the Company.
 
1.14     Compensation.
 

 
(a)
Compensation. All of each Participant’s W-2 earnings, including any amount which
is contributed by the Employer pursuant to a salary reduction agreement and
which is not includible in the gross income of the Employee under Section 125,
402(e)(3), 402(h)(1)(B), 403(b), 408(p)(2)(A)(i) or 457 of the Code, and
excluding (a) severance pay or termination allowance in any form, (b)
reimbursements or other expense allowances, cash and non-cash fringe benefits,
moving expenses, deferred compensation and welfare benefits, and (c) for Group B
Participants only, overtime, completion bonuses, Christmas bonuses, and
restricted stock awards under the Company’s Restricted Stock Plan or Key
Employee Incentive Compensation Plan.

 
Effective January 1, 2007, Compensation shall mean the total amounts paid to a
Participant by an Employer reported on Form W-2 of the Participant plus Elective
Deferrals, including Catch-up Contributions, made pursuant to Section 3.1(d) of
the Plan, contributions to Code Section 125 plans, and contributions to pay for
qualified transportation fringe benefits under Code Section 132(f)(2), and
excluding the following unless stated otherwise:
 

 
(1)
Overtime (for Group B Participants only). However, if a Group B Participant has
fewer than 80 hours of standard pay, in such Employee’s payroll period, overtime
pay is converted to standard pay until the Employee has 80 hours for Plan
purposes (40 hours if on a weekly payroll);

 

 
(2)
Reimbursements or other expense allowances, such as meal allowances, imputed
income, special credits for waiver of benefits, housing allowance, moving
expenses, and all other cash and non-cash fringe benefits;

 

 
(3)
Deferred compensation, and welfare benefits; and

 
2

--------------------------------------------------------------------------------




 
(4)
Severance pay or termination pay in any form.

 

 
(b)
Section 415 Compensation. Section 415 Compensation shall mean the total amounts
paid to a Participant by an Employer reported on Form W-2 of the Participant
plus Elective Deferrals, including Catch-up Contributions, made pursuant to
Section 3.1(d) of the Plan, contributions to Code Section 125 plans, and
contributions to pay for qualified transportation fringe benefits under Code
Section 132(f)(2). The Employer can elect any other alternative definition of
compensation as prescribed by the Code or Treasury Regulations provided the
definition of compensation does not by design favor Highly Compensated
Employees.

 

 
(c)
Total Compensation. Total Compensation shall mean Section 415 Compensation.
However, the Employer can elect any alternative definition of compensation as
prescribed by the Code or Treasury Regulations provided the definition of
compensation does not favor Highly Compensated Employees.

 
A Participant’s Compensation taken into account under the Plan for any Plan Year
shall not exceed the limit that applies under Code Section 401(a)(17)(B) for
that year, which limit is $225,000 for the 2007 Plan Year. Compensation shall
include only the Compensation paid to an Employee while a Participant in the
Plan.
 
1.15     Early Retirement Date. The later of the date on which a Participant
reaches age fifty-five (55) or completes five (5) Years of Service. 
 
1.16     Effective Date. The effective date of this amendment and restatement
shall be December 31, 2006.
 
1.17     Elective Deferral Account. The portion of a Participant’s Accrued
Benefit which consists of Elective Deferrals made to the Plan by the Employer on
behalf of the Participant. 
 
1.18     Elective Deferrals. Contributions made to the Plan by the Employer at
the election of the Participant in lieu of cash compensation, pursuant to
Section 3.1 of the Plan, including contributions made pursuant to a salary
reduction agreement. 
 
1.19     Employee. Any person employed by the Employer maintaining the Plan or
any other Employer required to be aggregated with such Employer under Section
414(b), (c), (m) or (o) of the Code and including Leased Employees within the
meaning of Section 414(n)(2) or (o) of the Code. Notwithstanding the foregoing,
if such Leased Employees constitute less than twenty percent of the Employer’s
non-highly compensated work force within the meaning of Section 414(n)(5)(C)(ii)
of the Code, the term “Employee” shall not include those Leased Employees
covered by a plan described in Section 414(n)(5) of the Code unless otherwise
provided by the terms of the Plan. 
 
1.20     Employer. The entity that establishes or maintains the Plan and any
successor to such entity, as reflected in the lists of employers entering into
collective bargaining agreements with Employees listed in Appendices A and B.
Such lists of Employers shall change when an Employer enters into a collective
bargaining agreement and attaches a revised Appendix A or B hereto, without the
necessity of amending the Plan. 
 
3

--------------------------------------------------------------------------------



1.21     Employer Contribution Accounts. The portion of a Participant’s Accrued
Benefit consisting of his Employer Match Account and his Additional Match
Account. 
 
1.22     Employer Match Account. The portion of a Participant’s Accrued Benefit
which consists of Employer Match Contributions made to the Plan by the
Employer. 
 
1.23     Employer Match Contributions. Matching Contributions made to the Plan
by the Employer pursuant to Section 3.2 of the Plan.
 
1.24     ERISA. The Employee Retirement Income Security Act of 1974, as amended.
 
1.25    Group A Participant. A Group A Participant is one who participates in
the Plan pursuant to a collective bargaining agreement, as set forth on Appendix
A to the Plan. Group A Participants include those who participated in the Group
Incentive Plan or the Telephone USA Union Plan prior to December 31, 2006 (prior
to its merger with the Plan).
 
1.26    Group B Participant. A Group B Participant is one who participates in
the Plan pursuant to a collective bargaining agreement, as set forth on Appendix
B to the Plan. Group B Participants include those who participated in the
Retirement Savings Plan prior to December 31, 2006 (prior to its merger with the
Plan).
 
1.27     Group Incentive Plan. The CenturyTel, Inc. Union Group Incentive Plan
and Trust, into which the Retirement Savings Plan and Telephone USA Union Plans
merged effective December 31, 2006.
 
1.28     Highly Compensated Employee. The term Highly Compensated Employee
includes active Highly Compensated Employees and former Highly Compensated
Employees.
 
An active Highly Compensated Employee includes any Employee who:
 

 
(a)
was a five-percent (5%) owner (as defined in Section 416(i)(1)(B)(i) of the
Code) at any time during the year or the preceding year, or

 

 
(b)
for the preceding year had compensation within the meaning of Section 415(c)(3)
of the Code from the Employer in excess of $100,000 (as adjusted under Code
Section 415(d)). (Employees earning $100,000 in 2006 will be considered Highly
Compensated Employees in 2007). The applicable year of the Plan for which a
determination is being made is called a determination year and the preceding
twelve (12) month period is called a look-back year.

 
A former Highly Compensated Employee is determined based on the rules applicable
to determining Highly Compensated Employee status as in effect for the
determination year, in accordance with Treasury Regulations Section 1.414(q)-lT,
A-4, and Notice 97-45.
 
4

--------------------------------------------------------------------------------



1.29     Hour of Service. 
 

 
(a)
An Hour of Service shall mean and include each hour for which an Employee is
compensated by the Employer, or is entitled to be so compensated, for Service
rendered by him to the Employer. These hours will be credited to the Employee
for the computation period in which the duties are performed.

 

 
(b)
An Hour of Service shall also mean and include each hour for which an Employee
is compensated by the Employer, or is entitled to be so compensated, on account
of a period of time during which no Services are rendered by him to the Employer
(regardless of whether the Employee shall have ceased to be an Employee) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than five hundred and one (501)
Hours of Service shall be credited pursuant to this subparagraph (b) on account
of any single continuous period during which an Employee renders no Services to
the Employer (whether or not such period occurs in a single computation period).
Hours under this paragraph will be calculated and credited pursuant to Section
2530.200b-2 of the Department of Labor Regulations, which are incorporated
herein by this reference.

 

 
(c)
An Hour of Service shall also mean and include each hour for which back pay,
without regard to mitigation of damages, has been awarded or agreed to by the
Employer. The same Hours of Service shall not be credited both under
subparagraph (a) or subparagraph (b), whichever shall be applicable, and also
under this subparagraph (c). The hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.

 
Hours of Service will be credited for employment with any Employer or Affiliated
Employer. Hours of Service will also be credited for any individual considered
an Employee under Section 414(n) or (o) of the Code, and Treasury Regulations
thereunder.
 
Solely for purposes of determining whether a Break in Service for participation
and vesting purposes has occurred in a computation period, an individual who is
absent from work for maternity or paternity reasons shall receive credit for the
Hours of Service which would otherwise have been credited to such individual but
for such absence, or in any case in which such hours cannot be determined, eight
(8) Hours of Service per day of such absence. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (i) by
reason of the pregnancy of the individual, (ii) by reason of a birth of a child
of the individual, (iii) by reason of the placement of a child with the
individual in connection with the adoption of such child by such individual, or
(iv) for purpose of caring for such child for a period beginning immediately
following such birth or placement. The House of Service credited under this
paragraph shall be credited only (i) in the computation period in which the
absence begins if the crediting is necessary to prevent a Break in Service in
that period, or (ii) in all other cases, in the following computation period.
 
5

--------------------------------------------------------------------------------



1.30     Investment Options. Any regulated investment companies registered under
the Investment Company Act of 1940, any common trust fund or collective
investment fund of T. Rowe Price Associates, Inc. qualified under Sections 401
and 501 of the Code, and any other funding vehicle that the Committee permits.
The Committee may change the available Investment Options from time to time. 
 
1.31     Leased Employee. Any person (other than an Employee of the recipient)
who, pursuant to an agreement between the recipient and any other person
(“leasing organization”), has performed services for the recipient (or for the
recipient and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full time basis for a period of at least one (1)
year, and such services are performed under primary direction by the recipient
employer. 
 
Any Leased Employee shall be treated as an Employee of the recipient Employer.
However, contributions or benefits provided by the leasing organization which
are attributable to service performed for the recipient Employer shall be
treated as provided by the recipient Employer. The preceding sentence shall not
apply to any Leased Employee if Leased Employees do not constitute more than
twenty percent (20%) of the Employer’s non-highly compensated work force, and if
such Employee is covered by a money purchase pension plan providing: (a) a
nonintegrated Employer contribution rate of at least ten percent (10%) of Total
Compensation, but including amounts contributed by the Employer pursuant to a
salary reduction agreement which are excludible from the Employee’s gross income
under Section 125, 402(e)(3), 402(h)(1)(B) or 403 (b) of the Code, (b) full and
immediate vesting, and (c) each employee of the leasing organization (other than
employees who perform substantially all of their services for the leasing
organization) immediately participate in the plan. Item (c) shall not apply to
any individual whose Total Compensation from the leasing organization in each
Plan Year during the 4-year period ending with the Plan Year is less than
$1,000.
 
1.32     Matching Contributions. Contributions to the Plan made by the Employer
and allocated to a Participant’s account by reason of the Participant’s Elective
Deferrals.
 
1.33     Non-Highly Compensated Employee. An Employee of the Employer who is not
a Highly Compensated Employee.
 
1.34     Normal Retirement Age. Normal Retirement Age is the Participant’s
sixty-fifth (65th) birthday.
 
1.35     Participant. An Employee of the Employer who has met the eligibility
requirements as specified in Article II, and any former Employee on whose behalf
an Accrued Benefit continues to be maintained in the Plan.
 
1.36     Plan. The CenturyTel Union 401(k) Plan and Trust.
 
1.37     Plan Year. The calendar year.
 
6

--------------------------------------------------------------------------------



1.38     Profit Sharing Account. The portion of a Participant’s Accrued Benefit
which consists of Employer Contributions made to the Plan in prior years.
 
1.39     Qualified Matching Contribution Account. The portion of a Participant’s
Accrued Benefit which consists of Qualified Matching Contributions made to the
Plan by the Employer.
 
1.40     Qualified Matching Contributions. Matching Contributions made by the
Employer and satisfies special requirements such as immediate vesting,
nondiscrimination, and subject to withdrawal restrictions that are applicable to
Elective Deferrals and which the Employer elects to treat as Qualified Matching
Contributions.
 
1.41     Qualified Non-Elective Contribution Account. The portion of a
Participant’s Accrued Benefit which consists of Qualified Non-Elective
Contributions made to the Plan by the Employer. 
 
1.42     Qualified Non-Elective Contributions. Contributions (other than
Matching Contributions or Qualifying Matching Contributions) made by the
Employer and satisfies special requirements such as immediate vesting,
nondiscrimination, and subject to withdrawal restrictions that are applicable to
Elective Deferrals and which the Employer elects to treat as Qualified
Non-Elective Contributions.
 
1.43     Retirement Savings Plan. The CenturyTel, Inc. Union Retirement Savings
Plan and Trust, which merged into the Plan effective December 31, 2006.
 
1.44     Rollover Account. The portion of a Participant’s Accrued Benefit
established in accordance with Section 3.6 of the Plan.
 
1.45     Telephone USA Union Plan. The Telephone USA of Wisconsin, LLC Union
401(k) Plan, which merged into the Plan effective December 31, 2006.
 
1.46     Trust Agreement. The agreement between the Employer and the Trustee
under which the assets of the Plan are held, administered and managed.
 
1.47     Trustee. The individual or corporate Trustee or Trustees under the
Trust Agreement as they may be constituted from time to time.
 
1.48     Valuation Date. The last day of each Plan Year and such other dates as
may be necessary for the proper administration of the Plan.
 
1.49     Vesting Computation Period. For purpose of computing an Employee’s
nonforfeitable right to the account balance derived from Employer contributions,
Years of Service and Breaks in Service will be measured by the Plan Year.
 
1.50     Voluntary After-Tax Account. For Group B Participants only, that
portion of a Participant’s Accrued Benefit, if any, attributable to amounts
contributed by the Participant to the Plan as Employee After-Tax Contributions
prior to September 1, 2000.
 
7

--------------------------------------------------------------------------------



1.51     Year of Service. A Vesting Computation Period or Plan Year, whichever
is applicable, during which an Employee completes at least one thousand (l,000)
Hours of Service (whether or not continuous). A Year of Service shall also be
credited under this Plan to each Participant who was a participant in the
Telephone USA Union Plan who was employed by the Employer as of October 1, 2000,
for each year of service credited, as of October 1, 2000, under the GTE Savings
Plan and the GTE Hourly Savings Plan.
 
ARTICLE II
ELIGIBILITY AND PARTICIPATION 
 
2.1    Active Participation. Each Employee who is included in a unit of
Employees covered by a collective bargaining agreement between Employee
representatives and the Employer which provides for participation in this Plan
by such Employees, as reflected in Appendices A and B, shall be eligible to
participate in the Plan upon his date of employment or reemployment.
 
2.2    Exclusion of Certain Employees. The following Employees are excluded from
participation in the Plan: 
 

 
(a)
Employees whose compensation and conditions of employment are covered by a
collective bargaining agreement to which the Employer is a party and which does
not call for the Employee’s participation in the Plan;

 

 
(b)
Temporary Employees hired specifically to fill temporary or occasional needs; 

 

 
(c)
Employees who are non-resident aliens and who receive no Earned Income from the
Employer which constitutes income from sources within the United States; and

 

 
(d)
Employees whose compensation and conditions of employment are not covered by a
collective bargaining agreement.

 
In the event an Employee who is not a member of an eligible class of Employees
becomes a member of the eligible class, such Employee shall be eligible to
participate immediately. In the event a Participant is no longer a member of an
eligible class of Employees and becomes ineligible to participate, such Employee
shall be eligible to participate immediately upon returning to an eligible class
of Employees.
 
2.3    Rights of Returning Veterans. Notwithstanding any of the provisions of
the Plan to the contrary, rights of Employees with respect to Service in the
Uniformed Services will be provided in accordance with Code Section 414(u).
 
8

--------------------------------------------------------------------------------



ARTICLE III
CONTRIBUTIONS
 
3.1    Elective Deferrals.
 

 
(a)
Participant Election. A Participant may elect to defer Compensation that would
otherwise be paid to him but for the deferral of such Compensation, in an amount
expressed as a whole percentage from one percent (l%) to twenty-five percent
(25%) of his Compensation as he shall elect in the manner prescribed by the
Employer. The Employer may change from time to time, in writing, without the
necessity of amending the Plan, the minimum and maximum percentages of
Compensation that a Participant can elect to defer hereunder. Such salary
deferral contributions shall be accomplished through the direct reduction of
Compensation in each payroll period during which the election is in effect. A
Participant may elect to increase, decrease or discontinue his salary deferral
contributions by submitting a request to the Employer in the manner prescribed
by the Employer. In addition, a Participant with an existing contribution rate
of at least one percent (1%) may elect, in the manner prescribed by the Employer
and under such procedures as are determined by the Employer, for his salary
deferral contributions to be automatically increased according to a
pre-determined schedule. A Participant shall at all times have a nonforfeitable
interest in his Elective Deferral Account.

 

 
(b)
Elective Deferrals. With respect to any taxable year, a Participant’s Elective
Deferrals are the sum of all Employer contributions made on behalf of such
Participant pursuant to an election to defer under Section 3.1(a) of the Plan.

 

 
(c)
Limitation on Elective Deferrals. No Participant may make Elective Deferrals
under this Plan, or any other qualified plan maintained by the Employer during
any taxable year, in excess of the dollar limitation in Code Section 402(g) in
effect for such taxable year, except to the extent permitted under Section
3.1(d) of this Plan and Code Section 414(v), if applicable. Notwithstanding any
other provisions of the Plan, the Employer may distribute to the Participant,
not later than April 15 following the calendar year to which the deferral is
attributable, any deferral in excess of the aforesaid limit together with any
earnings allocable thereto. A Participant is deemed to notify the Committee of
any Excess Deferrals that arise under this Plan and any other plans of this
Employer. The Employer may also distribute to the Participant any deferrals,
together with any income allocable thereto, which the Participant has advised
the Employer (in writing by March 1) represent excess deferrals because of
amounts deferred in the preceding year by the Participant under any other plans
or arrangements described in Section 401(k), 408(k) or 403(b) of the Code.

 
9

--------------------------------------------------------------------------------



For purposes of the above, “Excess Deferrals” shall mean those Elective
Deferrals that are includible in a Participant’s gross income under Section
402(g) of the Code to the extent such Participant’s Elective Deferrals for a
taxable year exceed the dollar limitation under such Code Section. Excess
Deferrals shall be treated as Annual Additions under the Plan, unless such
amounts are distributed no later than the first April l5 following the close of
Participant’s taxable year.
 
Determination of Earnings: Excess Deferrals shall be adjusted for any earnings
up to the date of distribution. The amount of earnings allocable to Excess
Deferrals is the sum of (1) income or loss allocable to the Participant’s
Elective Deferral Account for the Plan Year multiplied by a fraction, the
numerator of which is such Participant’s Excess Deferrals for the Plan Year and
the denominator is the Participant’s account balance attributable to Elective
Deferrals as of the beginning of the Plan Year plus the Participant’s Elective
Deferrals for the Plan Year and (2) 10 percent of the amount determined under
(1) multiplied by the number of whole calendar months between the end of the
Plan Year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th day of such month. Notwithstanding, the
Committee may use any reasonable method for computing the income allocable to
Excess Deferrals, provided the method is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ accounts. The plan will
not fail to use a reasonable method of computing the income allocable to Excess
Deferrals merely because the income allocable to Excess Deferrals is determined
on a date that is no more than seven days before the distribution.
 

 
(d)
Catch-Up Contributions. All Participants who have attained age 50 before the
close of the Plan Year shall be eligible to make Catch-Up Contributions in an
amount expressed as a stated dollar amount, in the manner prescribed by the
Employer and in accordance with, and subject to the limitations of, Code Section
414(v). For 2007 the Catch-Up Contribution Limit is $5,000. Such Catch-Up
Contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of Code Sections 402(g) and 415.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
Catch-Up Contributions.

 

 
(e)
After-Tax Contributions. Retirement Savings Plan Participants were allowed to
make Employee After-Tax Contributions to the Retirement Savings Plan prior to
September 1, 2000. Such contributions were disallowed on and after September 1,
2000. No other After-Tax Contributions are allowed.

 
10

--------------------------------------------------------------------------------



3.2    Employer Match Contributions.
 

 
(a)
Subject to the limitation on Annual Additions as described in Article V of the
Plan, for any Plan Year, the Employer shall contribute to the Employer Match
Accounts in the Plan on behalf of each Participant, in the form of Matching
Contributions, an amount equal to a percentage of such Participant’s Elective
Deferrals as established by the Employer. Employer Match Contributions will be
calculated on a payroll period basis. No contributions will be made to “true up”
the Participant’s Match Contribution after the end of the Plan Year.

 

 
(b)
The Employer Match Contribution to be made by the Employer for each period shall
be such percentage of a Participant’s Elective Deferrals, as is specified for
such Participant’s union local on Appendices A and B hereof, provided that
Employer Match Contributions shall be made based solely upon a Participant’s
Elective Deferrals that do not exceed six percent (6%) of the Participant’s
Compensation for such period. The percentage matching rate and percentage of
considered Compensation as stated in the preceding sentence shall continue in
effect until otherwise changed pursuant to the applicable union collective
bargaining agreement or by resolution of the Employer’s Board of Directors,
which change shall be effectuated by attaching a revised Appendix A or B hereto,
without the necessity of amending the Plan. Any Matching Contributions made
under this Section 3.2 on behalf of a Participant during the Plan Year that are
attributable to Excess Deferrals, shall be deemed forfeited. 

 

 
(c)
Matching Contributions for Group A Participants shall be vested in accordance
with the following schedule:

 
YEARS OF SERVICE
VESTED PERCENTAGE
0
0%
1
20%
2
40%
3
60%
4
80%
5
100%

 
11

--------------------------------------------------------------------------------



Matching Contributions for Group B Participants shall be vested in accordance
with the following schedule:
 
YEARS OF SERVICE
VESTED PERCENTAGE
Less than 3
0%
3 or more
100%

 
In any event, Matching Contributions shall be fully vested at a Participant’s
Early or Normal Retirement Date, upon the complete or partial termination of the
Plan, or upon the complete discontinuance of Employer contributions to the Plan.
 
Matching Contributions attributable to Excess Deferrals will be forfeited and
applied to reduce Employer Contributions to the Plan. Any Employer Match
Contribution with respect to Excess Contributions that are distributed shall be
forfeited.
 
12

--------------------------------------------------------------------------------




 
(d)
Notwithstanding the above vesting schedule, an Employee’s right to his or her
Employer Match Account balance shall fully vest and become nonforfeitable
automatically upon the occurrence of any of the following events, each of which
shall constitute a “Change of Control”: (i) the acquisition by any person of
beneficial ownership of 30% or more of the outstanding shares of the Company
Stock, or 30% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
provided, however, that for purposes of this sub-item (i), the following
acquisitions shall not constitute a Change of Control: (a) any acquisition
(other than a Business Combination (as defined below) which constitutes a Change
of Control under sub-item (iii) hereof) of Company Stock directly from the
Company, (b) any acquisition of Company Stock by the Company or its
subsidiaries, (c) any acquisition of Company Stock by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (d) any acquisition of Company Stock by any
corporation pursuant to a Business Combination that does not constitute a Change
of Control under sub-item (iii) hereof; or (ii) individuals who, as of January
1, 2000, constitute the Board of Directors (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that any individual becoming a director subsequent to such date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board; or (iii) consummation of a
reorganization, share exchange, merger or consolidation (including any such
transaction involving any direct or indirect subsidiary of the Company), or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”); provided, however, that in no such case shall any such
transaction constitute a Change of Control if immediately following such
Business Combination: (a) the individuals and entities who were the beneficial
owners of the Company’s outstanding Company Stock and the Company’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the “Post-Transaction Corporation”), and (b) except to the
extent that such ownership existed prior to the Business Combination, no person
(excluding the Post-Transaction Corporation and any employee benefit plan or
related trust of either the Company, the Post-Transaction Corporation or any
subsidiary of either corporation) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or 20% or more of the combined voting
power of the then outstanding voting securities of such corporation, and (c) at
least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or (iv) approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company. For purposes of the immediately preceding sentence, the term “person”
shall mean a natural person or entity, and shall also mean the group or
syndicate created when two or more persons act as a syndicate or other group
(including, without limitation, a partnership or limited partnership) for the
purpose of acquiring, holding, or disposing of a security, except that “person”
shall not include an underwriter temporarily holding a security pursuant to an
offering of the security.

 
3.3    Additional Match Contributions. The Employer may make an Additional Match
Contribution to the Additional Match Accounts in the Plan in such amount as the
Employer, in its discretion, may determine. Any such Additional Match
Contribution shall be made on behalf of each Participant who (i) was an active
Participant in the Plan at any time during the Plan Year and (ii) was an
Employee on the last day of the Plan Year. The Additional Match Contribution
shall be allocated to each such Participant’s Additional Match Account in the
same proportion as the Employer Match Contributions on behalf of such
Participant bears to the Employer Match Contributions on behalf of all
Participants that qualify for Additional Match Contributions. Additional Match
Contributions shall be vested in accordance with the Vesting Schedules set forth
in Section 3.2.
 
13

--------------------------------------------------------------------------------



3.4    Payment of Contributions: Timing. The Employer Match Contributions and
Additional Match Contributions made pursuant to this Article III of the Plan
shall become due on the last day in such Plan Year, unless actually paid prior
thereto. The Employer shall pay to the Trustee all Employer contributions not
later than the due date (including extensions) of the Employer’s federal income
tax return for the taxable year ending with or within the Plan Year. 
 
3.5    Forfeitures. Forfeitures shall be used to reduce Employer obligations to
make Employer Match Contributions or, at the discretion of the Committee,
applied toward Plan expenses.
 
3.6    Rollovers and Transfers.
 

 
(a)
A Participant may pay over to the Trust an amount which constitutes a qualified
rollover contribution under Section 402(c) or 408(d)(3) of the Code.

 

 
(b)
The Plan will accept, in addition to the rollovers described in the previous
paragraph, an eligible rollover distribution from an annuity contract described
in Section 403(b) of the Code, excluding after-tax employee contributions, and
distributions from an eligible plan under Section 457(b) of the Code that is
maintained by a State, political subdivision of a state or any agency or
instrumentality of a state or political subdivision of a state.

 

 
(c)
The Trustee may accept a direct transfer of funds, pursuant to Section
401(a)(31) of the Code from a plan which the Committee reasonably believes to be
qualified under Section 401(a) of the Code in which a Participant was a
participant.

 

 
(d)
Any such rollover or transfer to the Plan shall constitute a part of the
Participant’s Accrued Benefit under the Plan, shall be accounted for separately
and shall be fully vested at all times.

 
3.7    Average Actual Deferral Percentage Test Under Section 401(k) of the
Code. 
 

 
(a)
General Tests. Notwithstanding any other provisions in the Plan, for any Plan
Year, the Employer shall be permitted to impose an administrative limit on
Elective Deferrals for any Highly Compensated Employee, to the extent necessary
to ensure that the Plan satisfies one of the following tests:

 

 
(1)
The Average Actual Deferral Percentage for eligible Highly Compensated Employees
for the Plan Year shall not exceed the Average Actual Deferral Percentage for
eligible Non-Highly Compensated Employees for the Plan Year multiplied by 1.25;
or

 

 
(2)
the Average Actual Deferral Percentage for eligible Highly Compensated Employees
for the Plan Year shall not exceed the Average Actual Deferral Percentage for
eligible Non-Highly Compensated Employees for the Plan Year multiplied by two
(2), provided that the Average Actual Deferral Percentage for eligible Highly
Compensated Employees does not exceed the Average Actual Deferral Percentage for
eligible Non-Highly Compensated Employees by more than two (2) percentage
points.

 
14

--------------------------------------------------------------------------------



At the Committee’s election, the test described above may be performed in
accordance with the alternatives described in Treasury Regulation Section
1.401(k)-2(a)(1)(iii) for plans that permit participation prior to the minimum
age and service period described in Section 410(a)(1)(A) of the Code.
 

 
(b)
Testing Method. The Company elects to use the current year testing method for
determining the Actual Deferral Percentage for the Non-Highly Compensated
Participants. This method has been used by the Plan, the Group Incentive Plan,
the Retirement Savings Plan, and the Telephone USA Union Plan for the prior five
years. The Company may elect to change to the prior year method as provided for
in Internal Revenue Service Notice 98-1 or its subsequent modification and
Treasury Regulation Section 1.401(k)-2.

 

 
(c)
Definitions. For purposes of this Section 3.7 of the Plan, the following
definitions shall apply:

 

 
(1)
Actual Deferral Percentage (ADP) shall mean, for a group of Participants for a
Plan Year, the average deferral ratio (“ADR”) (calculated separately for each
Participant in such group) of (i) the amount of Employer contributions actually
paid over to the Trust on behalf of such Participant for the Plan Year to (ii)
the Total Compensation of the Participant for such Plan Year. Employer
contributions on behalf of any Participant shall include: (i) any Elective
Deferrals made pursuant to the Participant’s deferral election (including Excess
Deferrals of Highly Compensated Employees), and (ii) at the election of the
Committee, and provided the requirements described in Treasury Regulation
Section 1.401(k)-2(a)(6) are satisfied, Qualified Non-Elective Contributions and
Qualified Matching Contributions, but excluding (A) Catch-Up Contributions, (B)
Excess Deferrals of Non-Highly Compensated Employees that arise solely from
Elective Deferrals made under the Plan or plans, of this Employer, (C) Elective
Deferrals that are taken into account in the Contribution Percentage Test
(provided the ADP test is satisfied both with and without exclusion of these
Elective Deferrals); and (D) Elective Deferrals made under Code Section 414(u)
by reason of a Participant’s qualified military service. If no Elective
Deferrals, Qualified Non-Elective Contributions and Qualified Matching
Contributions are taken into account with respect to an Employee for the year,
the ADR of the Employee is zero.

 
15

--------------------------------------------------------------------------------




 
(2)
Average Actual Deferral Percentage shall mean the average (expressed as a
percentage) of the Actual Deferral Percentages of either eligible Highly
Compensated Employees or Non-Highly Compensated Employees.

 

 
(d)
Special Rules. The following special rules shall apply for purposes of this
Section 3.7:

 

 
(1)
The Actual Deferral Percentage for any eligible Highly Compensated Employee for
the Plan Year and who is eligible to have Elective Deferrals or Qualified
Non-Elective Contributions or Qualified Matching Contributions allocated to his
account under two or more plans, or arrangements, described in Section 401(k) of
the Code that are maintained by the Employer or an Affiliated Employer shall be
determined as if all such Elective Deferrals, Qualified Non-Elective
Contributions and Qualified Matching Contributions were made under a single
arrangement. If a Highly Compensated Employee participates in two or more cash
or deferred arrangements that have different Plan Years, all cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement. Notwithstanding the foregoing, certain plans will be treated
as separately if mandatorily disaggregated under regulations under Section
401(k) of the Code.

 

 
(2)
In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of Sections 401(a)(4) and
410(b) of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the ADP of Employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy Section 401(k) of the Code
only if they have the same Plan Year and use the same ADP testing method.

 

 
(3)
For purposes of determining the ADP test, Elective Deferrals, Qualified
Non-Elective Contributions and Qualified Matching Contributions must be made
before the last day of the 12-month period immediately following the Plan Year
to which contributions relate.

 

 
(4)
The Employer shall maintain records sufficient to demonstrate satisfaction of
the ADP test and the amount of Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both, used in such test.

 
16

--------------------------------------------------------------------------------




 
(5)
Treasury Regulations Sections 1.401(k)-1 and 1.401(k)-2 are incorporated herein
for determining the Elective Deferrals, Qualified Non-Elective Contributions,
Qualified Matching Contributions and Actual Deferral Percentage of any
Participant.

 

 
(e)
Distribution of Excess Contributions. Notwithstanding any other provisions of
this Plan, Excess Contributions (defined below), plus any income and minus any
loss allocable thereto, shall be distributed no later than the last day of each
Plan Year to Participants to whose accounts such Excess Contributions were
allocated for the preceding Plan Year except to the extent the Excess
Contributions are classified as Catch-Up Contributions. If such excess amounts
are distributed more than 2 ½ months after the last day of the Plan Year in
which such excess amounts arose, a ten percent (10%) excise tax will be imposed
on the Employer maintaining the Plan with respect to such amounts. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the ADP test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Employer contributions and continuing
in descending order until all the Excess Contributions have been allocated. For
purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. Employer Match Contributions with
respect to Excess Contributions that are distributed shall be forfeited.

 
Excess Contributions (including the amounts recharacterized) shall be treated as
Annual Additions under the Plan.
 
Determination of Income or Loss: Excess Contributions shall be adjusted for any
income (gain or loss) up to the date of distribution. The income or loss
allocable to Excess Contributions allocated to each Participant is the sum of
(1) income or loss allocable to the Participant’s Elective Deferral Account
(and, if applicable, the Qualified Non-Elective Contribution Account or the
Qualified Matching Contribution Account or both) for the Plan Year multiplied by
a fraction, the numerator of which is such Participant’s Excess Contributions
for the year and the denominator of which is the Participant’s account balance
attributable to Elective Deferrals (and Qualified Non-Elective Contributions or
Qualified Matching Contributions, or both, if any of such contributions are
included in the ADP test) without regard to any income or loss occurring during
such Plan Year, and (2) 10 percent of the amount determined under (1) multiplied
by the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the 15th day of such month. Notwithstanding, the Committee may use any
reasonable method for computing the income allocable to Excess Contributions,
provided the method is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants’ accounts. The Plan will not fail to
use a reasonable method merely because the income allocable to Excess
Contributions is determined on a date that is no more than seven days before the
distribution.
 
17

--------------------------------------------------------------------------------



Accounting for Excess Contributions: Excess Contributions allocated to a
Participant shall be distributed from the Participant’s Elective Deferral
Account and Qualified Matching Contribution Account (if applicable) in
proportion to the Participant’s Elective Deferrals and Qualified Matching
Contributions (to the extent used in the ADP test) for the Plan Year. Excess
Contributions shall be distributed from the Participant’s Qualified Non-Elective
Contribution Account only to the extent that such Excess Contributions exceed
the balance in the Participant’s Elective Deferral Account and Qualified
Matching Contribution Account.
 
For purposes of this Section, “Excess Contributions” shall mean the excess of
Elective Deferrals on behalf of Highly Compensated Employees for a Plan Year
over the maximum amount of such deferrals permitted under the ADP test.
 
3.8    Limitations on Employee Contributions and Employer Matching
Contributions.
 

 
(a)
General Tests. Notwithstanding any other provisions in the Plan, for any Plan
Year, the Employer shall be permitted to impose an administrative limit on
Elective Deferrals, as described in Section 3.1 of the Plan, for any Highly
Compensated Employee to the extent necessary to ensure that the Plan satisfies
one of the following tests:

 

 
(1)
the Average Contribution Percentage for eligible Highly Compensated Employees
for the Plan Year shall not exceed the Average Contribution Percentage for
eligible Non-Highly Compensated Employees for the Plan Year multiplied by 1.25;
or

 

 
(2)
the Average Contribution Percentage for eligible Highly Compensated Employees
for the Plan Year shall not exceed the Average Contribution Percentage for
eligible Non-Highly Compensated Employees for the Plan Year multiplied by two
(2), provided that the Average Contribution Percentage for eligible Highly
Compensated Employees does not exceed the Average Contribution Percentage for
eligible Non-Highly Compensated Employees by more than two (2) percentage
points.

 
At the Committee’s election the test described above may be performed in
accordance with the alternatives described in Treasury Regulation Section
1.401(k)-2(a)(1)(iii) for plans that permit participation prior to the minimum
age and service period described in Section 410(a)(1)(A) of the Code.
 
18

--------------------------------------------------------------------------------




 
(b)
Testing Method. The Company elects to use the current year testing method for
determining the Actual Contribution Percentage for the Non-Highly Compensated
Participants. This method has been used by the Plan, the Group Incentive Plan,
the Retirement Savings Plan, and the Telephone USA Union Plan for the prior five
years. The Company may elect to change to the prior year method as provided for
in Internal Revenue Service Notice 98-1 or its subsequent modification, and
Treasury Regulation Section 1.401(m)-2.

 

 
(c)
Definitions. For purposes of this Section 3.8 of the Plan, the following
definitions shall apply:

 

 
(1)
Average Contribution Percentage (ACP) shall mean the average (expressed as a
percentage) of the Contribution Percentage Amounts for a group of Participants
(either Highly Compensated Employees or Non-Highly Compensated Employees) for
the Plan Year.

 

 
(2)
Contribution Percentage shall mean the ratio (expressed as a percentage) of the
Participant’s Contribution Percentage Amounts to the Compensation of the
Participant. Sections 1.401(m)-1 and 1.401(m)-2 of the Treasury Regulations are
incorporated herein for determining the Contribution Percentage.

 

 
(3)
Aggregate Limit shall mean the sum of (i) 125% of the greater of the Average
Deferral Percentage of the Non-Highly Compensated Employees for the Plan Year or
the Average Contribution Percentage of Non-Highly Compensated Employees under
the Plan subject to Section 401(m) of the Code for the Plan Year beginning with
or within the Plan Year of the CODA and (ii) the lesser of 200% or two plus the
lesser of such Average Deferral Percentage or Average Contribution Percentage.

 

 
(4)
Contribution Percentage Amounts shall mean the sum of the Employee
Contributions, Matching Contributions and Qualified Matching Contributions (to
the extent not taken into account for purposes of the Average Deferral
Percentage test) made under the Plan on behalf of the Participant for the Plan
Year. Such Contribution Percentage Amounts shall not include Matching
Contributions that are forfeited because the contributions to which they relate
are Excess Deferrals, Excess Contributions or Excess Aggregate Contributions or
additional Employee Contributions or Matching Contributions made under Code
Section 414(u) by reason of a Participant’s qualified military service. The
Employer may include Qualified Non-Elective Contributions in the Contribution
Percentage Amounts. The Employer also may elect to use Elective Deferrals in the
Contribution Percentage Amounts so long as the Average Deferral Percentage test
is met before the Elective Deferrals are used in the Actual Contribution
Percentage test and continues to be met following the exclusion of those
Elective Deferrals that are used to meet the Actual Contribution Percentage
test. If no Employee Contributions, Matching Contributions, Elective
Contributions, or Qualified Non-elective Contributions are taken into account
under this paragraph with respect to a Participant for the year, the
Contribution Percentage Amount is zero.

 
19

--------------------------------------------------------------------------------




 
(5)
Employee Contribution shall mean any contribution made to the plan by or on
behalf of a Participant that is included in the Participant’s gross income in
the year in which made and that is maintained under a separate account to which
earnings and losses are allocated.

 

 
(6)
Matching Contribution shall mean an Employer contribution made to this or any
other defined contribution plan on behalf of a Participant on account of a
Participant’s Employee Contribution or Elective Deferral.

 

 
(d)
Special Rules. The following special rules shall apply for purposes of this
Section 3.8:

 

 
(1)
For purposes of this Section, the Contribution Percentage for any eligible
Highly Compensated Employee for the Plan Year and who is eligible to have
Contribution Percentage Amounts allocated to his or her account under two or
more plans described in Section 401(a) of the Code or arrangements described in
Section 401(k) of the Code that are maintained by the Employer or an Affiliated
Employer shall be determined as if the total of such Contribution Percentage
Amounts was made under each plan. If a Highly Compensated Employee participates
in two or more cash or deferred arrangements that have different Plan Years, all
cash or deferred arrangements ending with or within the same calendar year shall
be treated as a single arrangement. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under regulations
under Section 401(m) of the Code.

 

 
(2)
In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of Sections 401(a)(4) and
410(b) of the Code only if aggregated with this Plan, then this Section 3.8 of
the Plan shall be applied by determining the contribution percentages of
Participants as if all such plans were a single plan. Plans may be aggregated in
order to satisfy Section 401(m) of the Code only if they have the same Plan Year
and use the same ACP testing method.

 
20

--------------------------------------------------------------------------------




 
(3)
For purposes of determining the Contribution Percentage test, Employee
Contributions are considered to have been made in the Plan Year in which
contributed to the Trust. Matching Contributions and Qualified Non-Elective
Contributions will be considered made before the last day of the 12-month period
immediately following the Plan Year to which contributions relate.

 

 
(4)
The Employer shall maintain records sufficient to demonstrate satisfaction of
the ACP test and the amount of Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both, used in such test.

 

 
(5)
Targeted Matching Contribution Limit. An Employer Match Contribution for a Plan
Year is not taken into account under the test for a Non-Highly Compensated
Employee (NHCE) to the extent it exceeds the greatest of: (a) five percent (5%)
of the NHCE’s Total Compensation for the Plan Year; (b) the NHCE’s Elective
Deferrals for the Plan Year; and (c) the product of two (2) times the Plan’s
“representative matching rate” and the NHCE’s Elective Deferrals for the Plan
Year. The Plan’s “representative matching rate” is the lowest “matching rate”
for any eligible NHCE among a group of NHCEs that consists of half of all
eligible NHCEs in the Plan for the Plan Year who make Elective Contributions for
the Plan Year (or, if greater, the lowest “matching rate” for all eligible NHCEs
in the Plan who are employed by the Employer on the last day of the Plan Year
and who make Elective Contributions for the Plan Year). The “matching rate” for
an Employee generally is the Employer Match Contributions made for such Employee
divided by the Employee’s Elective Deferrals for the Plan Year. If the matching
rate is not the same for all levels of Elective Deferrals for an Employee, then
the Employee’s “matching rate” is determined assuming that an Employee’s
Elective Deferrals are equal to six percent (6%) of Total Compensation.

 

 
(6)
Treasury Regulations Sections 1.401(m)-1 and 1.40(m)-2 are incorporated herein
for determining Employer Match Contribution, Qualified Matching Contribution and
Actual Contribution Percentage of any Participant.

 
21

--------------------------------------------------------------------------------




 
(e)
Distribution of Excess Aggregate Contributions. Notwithstanding any other
provision of this Plan, Excess Aggregate Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited, if forfeitable, or if not
forfeitable, shall be distributed no later than the last day of each Plan Year
to Participants to whose accounts such Excess Aggregate Contributions were
allocated for the preceding Plan Year. If such Excess Aggregate Contributions
are distributed more than 2 ½ months after the last day of the Plan Year in
which such excess amounts arose, a ten percent (10%) excise tax will be imposed
on the Employer maintaining the Plan with respect to those amounts. Excess
Aggregate Contributions are allocated to the Highly Compensated Employees with
the largest Contribution Percentage Amounts taken into account in calculating
the ACP test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Contribution Percentage
Amounts and continuing in descending order until all the Excess Aggregate
Contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any Excess Aggregate
Contributions. Excess Aggregate Contributions shall be treated as Annual
Additions under the Plan.

 

 
(f)
Determination of Income or Loss: Excess Aggregate Contributions shall be
adjusted for any income (gain or loss) up to the date of distribution. The
income or loss allocable to Excess Aggregate Contributions allocated to each
Participant is the sum of (1) income or loss allocable to the Participant’s
Employee Contributions and Matching Contributions and other amounts taken into
account under this Section 3.8 (including the contributions for the year), by a
fraction, the numerator of which is such Participant’s Excess Aggregate
Contributions for the year and the denominator of which is the Participant’s
account balance attributable to Elective Employee Contributions and Matching
Contributions and other amounts taken into account under this Section 38 as of
the beginning of the Plan Year and any additional such contributions for the
year and (2) 10 percent of the amount determined under (1) multiplied by the
number of whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th day of such month. Notwithstanding, the Committee may use any
reasonable method for computing the income allocable to Excess Aggregate
Contributions, provided the method is used consistently for all Participants and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan for allocating income to Participants’ accounts. The Plan will not
fail to use a reasonable method merely because the income allocable to Excess
Aggregate Contributions is determined on a date that is no more than seven days
before the distribution.

 
22

--------------------------------------------------------------------------------




 
(g)
Accounting for Excess Aggregate Contributions: Excess Aggregate Contributions
allocated to a Participant shall be forfeited, if forfeitable, or distributed on
a pro rata basis from the Matching Contribution Account and Qualified Matching
Contribution Account (and, if applicable, the Participant’s Qualified
Non-Elective Contribution Account or Elective Deferral Account, or both).

 
For purposes of this Section, “Excess Aggregate Contributions” shall mean, with
respect to any Plan Year, the excess of:
 

 
(1)
The aggregate Contribution Percentage Amounts taken into account in computing
the numerator of the Contribution Percentage actually made on behalf of Highly
Compensated Employees for such Plan Year, over

 

 
(2)
The maximum Contribution Percentage Amounts permitted by the ACP test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).

 
Such determination shall be made after first determining Excess Deferrals
pursuant to Section 3.1 and then determining Excess Contributions pursuant to
Section 3.7.
 
3.9    Corrective Contributions. In lieu of distributing Excess Contributions as
provided in Section 3.7(e) above, the Employer may make contributions on behalf
of Non-Highly Compensated Employees that are sufficient to satisfy the ADP test,
provided such amount does not exceed the Target Contribution Limit. In addition,
in lieu of distributing Excess Aggregate Contributions as provided in Section
3.8(e) of the Plan, the Employer may make contributions on behalf of Non-Highly
Compensated Employees that are sufficient to satisfy the ACP test, provided such
amount does not exceed the Targets Contribution Limit.
 
Targeted Contribution Limit. For purposes of either the ADP or ACP test, a
Qualified Non-Elective Contributions cannot be taken into account for a
Non-Highly Compensated Employee (“NHCE”) to the extent such contributions exceed
the product of that Non-Highly Compensated Employee’s Total Compensation and the
greater of five percent (5%) or two (2) times the Plan’s “representative
contribution rate.” The Plan’s “representative contribution rate” is the lowest
“applicable contribution rate” (i.e., the sum of the Qualified Non-Elective
Contributions made and Qualified Matching Contributions taken into account for
an eligible NHCE employee divided by the eligible NHCE’s Total Compensation)
among a group of eligible NHCEs that consists of half of all the eligible NHCEs
for the Plan Year (or, if greater, the lowest contribution rate among any
eligible NHCE in the group of all eligible NHCEs for the Plan Year who is
employed by the Employer on the last day of the Plan Year).
 
Contribution only used once. Any Qualified Non-Elective Contribution or
Qualified Matching Contribution taken into account under an ACP test, is not
permitted to be taken into account for purposes of satisfying the ADP test.
Qualified Matching Contributions which are taken into account for the ADP test
are not taken into account for the purpose of satisfying the ACP test. Further,
Qualified Non-Elective Contributions that are taken into account under a current
year testing method may not be taken into account under the prior year testing
method in the next year.
 
23

--------------------------------------------------------------------------------



ARTICLE IV
ALLOCATION OF FUNDS 
 
4.1    Allocation of Employer Contributions. Employer Match Contributions made
pursuant to Section 3.2 of the Plan shall be allocated to the Employer Match
Accounts of the Participants for whom such contributions are made. Additional
Match Contributions made pursuant to Section 3.3 of the Plan shall be allocated
to the Additional Match Accounts of the Participants for whom such contributions
are made.
 
4.2    Allocation of Net Earnings or Losses of the Trust. As of each Valuation
Date, the net earnings or losses of the Trust, including capital gains and
losses whether or not realized, since the preceding Valuation Date shall be
allocated to the Accrued Benefit of all Participants (or Beneficiaries) in
accordance with the ratio which the Accrued Benefit of each Participant bears to
the aggregate of all such Accrued Benefits; provided, however, that earnings or
losses of accounts for which Participants direct investment shall be
specifically allocated to such accounts. 
 
4.3    Valuations. In determining the earnings or losses of the Trust as of each
Valuation Date, the Trust shall be valued at fair market value. 
 
4.4    Accounting for Distributions. All withdrawals of Participant
contributions, all distributions made to a Participant or his Beneficiary, and
any transfers to another qualified plan shall be charged to the appropriate
subaccount of the Participant’s Accrued Benefit. 
 
4.5    Separate Accounts. A separate account shall be established and maintained
to reflect the Accrued Benefit for each Participant, with subaccounts to
separately show the divisions described in Section 1.1 of the Plan. 
 
4.6    Investment of Funds. 
 

 
(a)
Investment Control. Subject to the provisions of paragraphs (b), (c), (d) and
(e) below, and only to the extent accepted by the Trustee, the management and
control of the Trust shall be vested in the Trustee.

 

 
(b)
Investment Limitations. The Trustee shall invest all funds received from the
Employer and all Fund earnings in the Investment Options in the manner from time
to time directed in writing by the Committee.

 

 
(c)
Participant Directed Investments. Participants, subject to such reasonable
restrictions as the Committee may impose for administrative convenience, may
designate what percentage of all contributions and all accounts will be invested
in the Investment Options.

 

 
(d)
Participant Election. If a Participant does not make a written designation of an
Investment Option, the Committee shall direct the Trustee to invest all amounts
held or received on account of such Participant in the Investment Option
designated by the Committee to hold such amounts.

 
24

--------------------------------------------------------------------------------




 
(e)
Employer Securities. The Participants shall have the right to direct that any
assets in any of their accounts that are invested in Company Stock be
transferred to another Investment Option, in a manner satisfactory to the
Committee. The Plan shall include Company Stock as an Investment Option for
assets that are invested in Company Stock as of December 31, 2006, however, once
Company Stock in the Plan is transferred to another Investment Option, it cannot
be reinvested in Company Stock.

 

 
(f)
Facilitation. Notwithstanding any instruction from any Participant for
investment of funds in an Investment Option as provided for herein, the Trustee
shall have the right to hold uninvested any amounts intended for investment
until such time as investment may be made in accordance with this Section 4.6
and the Trust Agreement.

 

 
(g)
Liability for Investment Directions. This Plan is intended to constitute a plan
described in Section 404(c) of ERISA, and Title 29 of the Code of Federal
Regulations Section 2550.404c-1. Fiduciaries of the Plan may be relieved of
liability for any losses which are the direct and necessary result of investment
instructions given by each Participant or Beneficiary. Neither the Employer, the
Trustee nor the Committee shall be responsible for any loss which may result
from a Participant’s exercise of control over the investment of his Accrued
Benefit.

 

 
(h)
Each Participant shall have exclusive responsibility for and control over the
investment of amounts allocated to his Accrued Benefit. Neither the Employers,
the Trustee nor the Committee shall have any duty, responsibility or right to
question a Participant’s investment directions or to advise a Participant with
respect to the investment of his Individual Accounts. The Committee will be
obligated to follow the Participant’s investment directions except when the
instructions:

 

 
(1)
are not in accordance with this Plan document and instruments governing this
Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA;

 

 
(2)
would result in a prohibited transaction described in ERISA Section 406 or Code
Section 4975 that is not otherwise exempted by statute or regulation;

 

 
(3)
would generate income that would be taxable to this Plan;

 

 
(4)
would cause a fiduciary to maintain the indicia of ownership of any assets of
the Plan outside the jurisdiction of the district courts of the United States
other than as permitted by Section 404(b) of ERISA and related regulations;

 
25

--------------------------------------------------------------------------------




 
(5)
would jeopardize the Plan’s tax qualified status under the Code; or

 

 
(6)
could result in a loss in excess of the individual account balances.

 
ARTICLE V
MAXIMUM CONTRIBUTIONS AND BENEFITS
 
5.1    Defined Contribution Limitation. Contributions made on behalf of any
Participant during any Plan Year to all defined contribution plans of the
Employer or any Affiliated Employer shall be subject to the limits of Code
Section 415(c)(1) as set forth in paragraph (a) below:
 

 
(a)
Annual Addition Limit. The Annual Addition (as defined below in paragraph (c))
that may be contributed or allocated to a Participant’s account under the Plan
for any limitation year shall not exceed the lesser of:

 

 
(1)
$40,000, as adjusted for increases in the cost-of-living under Section 415(d) of
the Code, or

 

 
(2)
100 percent of the Participant’s Section 415 Compensation, for the limitation
year.

 
The Compensation limit referred to in (2) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of
Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as
an Annual Addition.
 

 
(b)
Correction of Excess Annual Additions. If, as a result of the allocation of
forfeitures, a reasonable error in estimating the Participant’s Section 415
Compensation, or a reasonable error in estimating the amount of Elective
Deferrals that may be made with respect to any Participant under the limits of
Section 415 of the Code or under other facts and circumstances permitted by the
Commissioner of the Internal Revenue Service, Annual Additions exceed the
limitation set forth in Section 5.1(a), the excess will be disposed of as
follows:

 

 
(1)
If the Participant is covered by the Plan as of the end of the Plan Year in
which the excess occurs, the Excess Deferrals shall be used to reduce Employer
contributions (including any allocation of forfeitures) for such Member in the
next Plan Year, and each succeeding Plan Year, if necessary.

 

 
(2)
If, after the application of Section 5.1(b)(1) an Excess Deferrals still exists,
the excess amount shall be held unallocated in a suspense account. The suspense
account shall be applied to reduce future Employer contributions for all
remaining Participants in the next Plan year, and the next succeeding Plan Year.

 
26

--------------------------------------------------------------------------------




 
(3)
If a suspense account is in existence at any time during a Plan Year pursuant to
this Section, it will not participate in the allocation of the gains and losses
of the Trust. If a suspense account is in existence at any time during a
particular Plan Year, all amounts in the suspense account must be allocated and
reallocated to Participants’ accounts before any Employer or Elective Deferrals
may be made to the Plan for that Plan Year. Excess amounts may not be
distributed to Participants.

 

 
(4)
This Section 5.1 shall be satisfied prior to satisfying the Actual Deferral
Percentage test in Section 3.7 of the Plan.

 

 
(c)
Annual Addition. Annual Addition means the sum credited to Participant’s
Accounts for any Limitation Year of: (i) Employer Contributions, Elective
Deferrals, except for Catch-Up Contributions, and forfeitures; (ii) Amounts
allocated to an individual medical account described in Section 415(l)(1) of the
Code that is part of a pension or annuity plan maintained by the Employer; (iii)
Amounts attributable to post-retirement medical benefits allocated to the
separate account of a key employee (as described in Section 419A(d)(3) of the
Code); and (iv) Excess Contributions and Excess Aggregate Contributions returned
to a Participant in accordance with Sections 3.7 and 3.8. Limitation Year means
calendar year, unless the Company elects a different twelve (12) consecutive
month period as provided by Treasury Regulation Section 1.415-2(b).

 
ARTICLE VI
ENTITLEMENT TO BENEFITS 
 
6.1    Distribution Events. Upon a Participant’s termination of employment by
reason of retirement, Disability, or for any other reason (other than death),
the Participant is entitled to receive a benefit funded by the accounts. A
Participant is deemed to have retired if he terminates employment on or after
reaching age 55 with 5 Years of Service or on or after the Normal Retirement Age
under the Plan (age 65). A Participant is entitled to receive a benefit during
employment for Disability, Hardship or the attainment of age 59½. 
 
6.2    Disability. In the event that a Participant, at any time prior to his
retirement or other termination of employment with the Employer, shall become
totally and permanently disabled, and if proof of such disability satisfactory
to the Employer is furnished (which proof shall include a determination of
approval for Social Security benefits or, if such is not available, a written
statement of a licensed physician appointed or approved by the Employer), then
such Participant shall be entitled to the full value of his Accrued Benefit,
which shall be one hundred percent (100%) vested and nonforfeitable. For
purposes of this Section 6.2, total and permanent disability shall mean the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least twelve (12)
months.
 
27

--------------------------------------------------------------------------------



6.3    Death Benefits. In the event of the death of a Participant prior to his
retirement, disability, or termination of employment with the Employer, the full
value of his Accrued Benefit, which shall be one hundred percent (100%) vested
and nonforfeitable shall become payable (according to the provisions of Article
VII of the Plan), to his designated Beneficiary, upon submission of proof of
death satisfactory to the Employer.
 
6.4    Retirement. A Participant shall be deemed to have reached retirement upon
his termination of employment on or after reaching his Early or Normal
Retirement Date. As of his termination date, a retired Participant shall be
entitled to the full value of his Accrued Benefit, which shall be deemed to be
one hundred percent (100%) vested and nonforfeitable upon reaching his Early or
Normal Retirement Date whether or not the Participant continues his employment
with the Employer beyond such date. 
 
6.5    Termination of Employment. In the event a Participant terminates
employment with the Employer for any reason other than retirement, disability or
death, such Participant shall become entitled to the vested portion of his
Accrued Benefit, payable according to the provisions of Article VII of the Plan,
which shall be determined as follows: 
 

 
(a)
A Participant shall at all times be one hundred percent (100%) vested in the
portion of his Accrued Benefit derived from his Elective Deferral Account,
Qualified Non-Elective Contribution Account, Qualified Matching Contribution
Account and Rollover or Transfer Account, and Voluntary After-Tax Account.

 

 
(b)
A Participant’s vested and nonforfeitable interest in the portion of his Accrued
Benefit derived from his Employer Contribution Accounts shall be determined in
accordance with the vesting schedules set forth in Section 3.2.

 

 
(c)
In the event of a termination of employment as described in this Section 6.5 at
a time when a Participant’s vested interest in his Employer Contribution
Accounts is less than 100%, then, as of the forfeiture date set forth in Section
7.8 of the Plan, the non-vested portion shall be forfeited and used to reduce
Employer Contributions to the Plan.

 

 
(d)
The Hours of Service method of crediting service shall be utilized (for Group B
Participants, the elapsed time method (as defined in the Retirement Savings Plan
as of December 31, 2006) was used to credit service prior to January 1, 2001).
In order to determine the vested interest of a Participant after a Break in
Service for purposes of the vesting schedules set forth in Section 3.2, the
crediting of Service shall be determined as follows:

 

 
(1)
In the case of a Participant who has five (5) consecutive l-year Breaks in
Service, all Years of Service after such Breaks in Service shall be disregarded
for purposes of determining the Participant’s vested Accrued Benefit derived
from Employer contributions which accrued before such breaks, but both pre-break
and post-break Service shall count for purposes of determining the Participant’s
vested Accrued Benefit derived from Employer contributions accruing after such
breaks. Both accounts shall share in the earnings and losses of the Trust;

 
28

--------------------------------------------------------------------------------




 
(2)
In the case of a Participant who does not have five (5) consecutive 1-year
Breaks in Service, both the pre-break and post-break Service shall count in
determining both the Participant’s pre-break and post-break vested Accrued
Benefit derived from Employer contributions.

 

 
(e)
If a Participant’s vesting schedule is amended, or the Plan is amended in any
way that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a Top Heavy vesting schedule, each Participant affected by the
amendment with at least three (3) Years of Service with the Employer may elect
to have the nonforfeitable percentage computed under the Plan without regard to
such amendment or change.

 
The period during which the election may be made shall commence with the date
the amendment is adopted or deemed to be made and shall end on the latest of:
 

 
(1)
60 days after the amendment is adopted;

 

 
(2)
60 days after the amendment becomes effective; or

 

 
(3)
60 days after the Participant is issued written notice of the amendment by the
Employer or Plan Administrator

 
6.6    Other Permitted Distributions. 
 

 
(a)
Hardship. By filing the required form, a Participant may withdraw on account of
hardship all or a portion of his vested Accrued Benefit. Notwithstanding the
preceding, earnings allocated after December 31, 1988 on Elective Deferrals are
excluded. Further, amounts attributable to Qualified Non-Elective Contributions
and Qualified Matching Contributions may not be distributed merely on account of
hardship. The amount distributed will be withdrawn pro rata across money types.

 

 
(1)
Hardship withdrawals are permitted only for one of the following immediate and
heavy financial needs:

 

 
(i)
medical expenses described in Section 213(d) of the Code incurred by the
Employee, the Employee’s spouse, or any dependent of the Employee; or

 
29

--------------------------------------------------------------------------------




 
(ii)
purchase (excluding mortgage payments) of a principal place of residence of the
Employee; or

 

 
(iii)
payment of tuition, related educational fees, and room and board expenses, for
the next twelve months of post secondary education for the Employee, his or her
spouse, children, or dependents (as defined in Code Section 152 without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B)); or

 

 
(iv)
the need to prevent the eviction of the Employee from his or her principal
residence or foreclosure on the mortgage of the Employee’s principal residence;
or

 

 
(v)
payments for burial or funeral expenses for the employee’s deceased parent,
spouse, children or dependents (as defined in Code Section 152(b) without regard
to Section 152(d)(1)(B)); or

 

 
(vi)
expense for repair of damage to the employee’s principal residence that would
qualify for a casualty deduction on the employee’s tax return (without regard to
whether the loan exceeds 10% of adjusted gross income).

 
Provided however, if the Commissioner of Internal Revenue expands the list of
deemed, immediate and heavy financial needs as provided above through
publication of revenue rulings, notices or other documents of general
applicability, then such deemed immediate and heavy financial needs may be
included at the direction of the Committee in the list of needs for which
hardship withdrawals may be made.
 

 
(2)
In order to obtain a hardship withdrawal, a Participant must satisfy the
following requirements which are deemed to be necessary to satisfy an immediate
and heavy financial need:

 

 
(i)
The distribution must not be in excess of the amount of the immediate and heavy
financial need of the Participant;

 

 
(ii)
The Participant must have obtained all currently available distributions, all
nontaxable loans currently available under all Plans maintained by the Employer
(unless such loan would disqualify the Participant from obtaining other
necessary financing); and

 

 
(iii)
The financial need can not be relieved from other resources; the Participant’s
resources are deemed to include those assets of the Participant’s spouse and
minor children that are reasonably available to the Participant, such as a
vacation home.

 
30

--------------------------------------------------------------------------------




 
(3)
The Committee may rely upon the Participant’s representation (made in writing or
such other form as may be prescribed by the Commissioner of the Internal Revenue
Service) that the Participant can not relieve the immediate and heavy financial
need from other resources that are available to the Participant, unless the
Committee has actual knowledge to the contrary, that the need cannot reasonably
be relieved—

 

 
(i)
Through reimbursement or compensation by insurance or otherwise;

 

 
(ii)
By liquidation of the Participant’s assets;

 

 
(iii)
By cessation of elective contributions or employee contributions under the Plan;

 

 
(iv)
By other currently available distributions and nontaxable loans, under plans
maintained by the Employer or by any other employer; or

 

 
(v)
By borrowing from commercial sources on reasonable commercial terms in an amount
sufficient to satisfy the need.

 
A Participant who receives a distribution on account of hardship shall be
prohibited from making Elective Deferrals and employee contributions under this
and all other plans of the Employer for six (6) months after receipt of the
distribution.
 

 
(4)
There is no minimum amount for a hardship withdrawal, and there is no
restriction on the number of hardship withdrawals permitted to a Participant.

 

 
(b)
Attainment of Age 59½. On or after the attainment of age 59½ a Participant shall
be permitted to withdraw all or a portion of his vested Accrued Benefit under
the Plan at any time.

 

 
(c)
Rollover Account. A Group B Participant may withdraw any amount from his
Rollover Account at such times as permitted by the Committee by submitting a
written request to the Committee specifying the amount to be withdrawn.

 

 
(d)
Voluntary After-Tax Account. A Group B Participant may withdraw any amount from
his Voluntary After-Tax Account at such times as permitted by the Committee by
submitting a written request to the Committee specifying the amount to be
withdrawn. A distribution from such account shall be calculated on a pro-rata
basis; thus, such distribution shall be considered in part a return of
contributions and in part earnings on such contributions.

 
31

--------------------------------------------------------------------------------



ARTICLE VII
DISTRIBUTION OF BENEFITS 
 
7.1    General. The requirements of this Article shall apply to any distribution
of a Participant’s interest and will take precedence over any inconsistent
provisions of this Plan. All distributions required under this Article shall be
determined and made in accordance with the Treasury Regulations under Code
Section 401(a)(9).
 
7.2    Method of Distribution. A Participant may elect to have his Accrued
Benefit distributed in the following manner: 
 

 
(a)
a single lump sum;

 

 
(b)
a portion paid in a lump sum, and the remainder paid later (partial payment); or

 

 
(c)
periodic installments over a period not to exceed fifteen (15) years.

 
In the absence of an election by the Participant, distribution will be made in a
lump sum payment in cash.
 
7.3    Installment Payments. If all or any portion of a Participant’s Accrued
Benefit is to be paid in installments, the Participant shall determine the
period over which such installments shall be paid. The total amount to be so
distributed shall continue to be invested in those assets currently retained in
the Trust and any income, gain or loss attributable thereto (but not Employer
contributions or forfeitures) shall be reflected in the installment
distributions. 
 
7.4    Commencement of Benefits. 
 

 
(a)
Unless the Participant elects otherwise, distribution of benefits will begin no
later than the 60th day after the latest of the close of the Plan Year in which:

 

 
(1)
the Participant attains age 65 (or the Normal Retirement Age specified in the
Plan, if earlier);

 

 
(2)
occurs the 10th anniversary of the year in which the Participant commenced
participation in the Plan; or

 

 
(3)
the Participant terminates Service with the Employer.

 

 
(b)
Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable shall be deemed to be
an election to defer commencement of payment of any benefit sufficient to
satisfy this Section.

 
32

--------------------------------------------------------------------------------



7.5    Minimum Required Distributions. 
 

 
(a)
Required Beginning Date. The entire interest of a Participant must be
distributed or begin to be distributed no later than the Participant’s Required
Beginning Date.

 

 
(b)
Limits on Distribution Periods. As of the first distribution calendar year,
distributions, if not made in a single sum, may only be made over one of the
following periods (or a combination thereof):

 

 
(1)
a period certain not extending beyond the life expectancy of the Participant, or

 

 
(2)
a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and a designated Beneficiary.

 

 
(c)
Minimum Amounts to be Distributed.

 

 
(1)
If a Participant’s interest is to be distributed in other than a single sum, the
minimum amount that will be distributed for each distribution calendar year is
the lesser of:

 

 
(i)
the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

 
(ii)
if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

 
(2)
Required minimum distributions will be determined under this Section 7.5
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

 
33

--------------------------------------------------------------------------------




 
(3)
The minimum distribution required for the Participant’s first distribution
calendar year must be made on or before the Participant’s Required Beginning
Date. The minimum distribution for other calendar years, including the minimum
distribution for the distribution calendar year in which the Participant’s
Required Beginning Date occurs, must be made on or before December 31 of that
distribution calendar year.

 

 
7.6
Distribution of Death Benefits. 

 

 
(a)
Method of Distribution. Upon the death of a Participant, the following
distribution provisions shall take effect:

 

 
(1)
If the Participant dies after the date distribution begins, the remaining
portion of the Participant’s interest will continue to be distributed at least
as rapidly as under the method of distribution being used prior to the
Participant’s death. Notwithstanding the preceding sentence, the following shall
apply:

 

 
(i)
If there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the longer of the remaining life expectancy of the
Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:

 

 
(A)
the Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

 
(B)
if the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 
34

--------------------------------------------------------------------------------




 
(C)
if the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

 
(ii)
If there is no designated beneficiary as of September 30 of the year after the
year of the Participant’s death, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

 
(2)
If the Participant dies before the date distributions begin, the following
provisions shall apply:

 

 
(i)
If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later. If the Participant’s
surviving spouse is the Participant’s sole designated beneficiary and the
surviving spouse dies after the Participant but before distributions to the
surviving spouse begin, the provisions of this Section 7.6(a)(2), other than the
preceding sentence, will apply as if the surviving spouse were the Participant.

 

 
(ii)
If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, distributions to the designated beneficiary will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died.

 

 
(iii)
If there is a designated beneficiary (spouse or other), the minimum amount that
will be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in Section 7.6(a)(1)(i).

 

 
(iv)
If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 
35

--------------------------------------------------------------------------------




 
(v)
For purposes of this Section 7.6(a)(2), distributions are considered to begin on
the Participant’s Required Beginning Date (or, if the second sentence of Section
7.6(a)(2)(i) above applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under such
provision).

 

 
(b)
Definitions. For purposes of this Section 7.6, the following definitions shall
apply:

 

 
(1)
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 8.1 of the Plan and is the designated beneficiary under Code
Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-1, Q&A-4.

 

 
(2)
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to this Section 7.6. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

 
(3)
Life Expectancy. Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury Regulations.

 

 
(4)
Participant’s Account Balance. The account balance as of the last Valuation Date
in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions or
forfeitures allocated to the account balance as of dates in the valuation
calendar year after the Valuation Date and decreased by distributions made in
the valuation calendar year after the Valuation Date. The account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan.

 
36

--------------------------------------------------------------------------------




 
(5)
Required Beginning Date. The Required Beginning Date of a Participant other than
a 5% owner (as defined in Code Section 416(i)(1)(B)(1)) is the later of April 1
of the calendar year following the calendar year in which the Participant
attains the age of 70½ or terminates employment with all Affiliated Employers.
For 5% owners, Required Beginning Date means April 1 of the calendar year in
which a Participant attains age 70½.

 
7.7    Distribution Upon Termination of Employment and Restrictions on Immediate
Distribution. If the value of a Participant’s vested account balance derived
from employer and employee contributions exceeds (or at the time of any prior
distribution exceeded) $1,000 (for distributions made prior to March 28, 2005,
this amount was $5,000), and the account balance is immediately distributable,
the Participant must consent to any distribution of such account balance. If the
value of a Participant’s nonforfeitable account balance as so determined is
$1,000 or less, the Plan may immediately distribute the Participant’s entire
nonforfeitable account balance. The consent of the Participant shall not be
required to the extent that a distribution is required to satisfy Section
401(a)(9) or 415 of the Code. 
 
An account balance is immediately distributable if any part of the account
balance could be distributed to the Participant (or surviving spouse) before the
Participant attains (or would have attained if not deceased) Normal Retirement
Age. 
 
In the absence of an election to receive an immediate distribution, the
Participant’s Accrued Benefit shall remain invested in the Trust. The following
provisions shall apply to termination benefits: 
 

 
(a)
The distribution of benefits to a Participant who has reached his distribution
date by reason of a termination of employment other than retirement, disability
or death shall be deferred until the first date the Participant would have been
eligible for retirement under the Plan unless the Participant elects to commence
distribution of such benefits at an earlier date. Prior to the commencement of
benefits, the deferred benefits shall, in the discretion of the Employer, remain
invested in the commingled Trust assets or be transferred to a segregated
account.

 

 
(b)
If the vested portion of the Accrued Benefit of a Participant who terminates
employment for reasons other than retirement, disability or death is less than
100%, so that his distribution date does not coincide with the date on which he
ceases to be an Employee, such Accrued Benefit shall, in the discretion of the
Employer, remain invested in the commingled Trust assets or be transferred to a
segregated account pending distribution. A Participant may elect to receive the
vested portion of his Accrued Benefit at any time after separation from service.

 

 
(c)
If a Participant separates from service before satisfying his Early Retirement
Date, but has satisfied the service requirement of the Early Retirement Date,
the Participant will be entitled to elect an early retirement benefit upon
satisfaction of such age requirements.

 
37

--------------------------------------------------------------------------------



7.8    Forfeiture and Special Vesting Formula. If the vested portion of the
Accrued Benefit of a Participant who terminates employment for reasons other
than retirement, disability or death, as described in Article VI of the Plan, is
less than 100% and such Participant receives a distribution of the vested
portion of his Accrued Benefit, forfeiture of the nonvested portion of his
Accrued Benefit shall occur (subject to restoration pursuant to Section 7.9 of
the Plan) as of the date on which the distribution is made. If upon termination
of employment, a Participant has no vested interest in his Accrued Benefit,
forfeiture of his entire Accrued Benefit shall occur (subject to restoration
pursuant to Section 7.9 of the Plan) as of the date of termination of
employment. In any other case involving a termination described in Section 7.7,
forfeiture of the nonvested portion of the terminated Participant’s Accrued
Benefit shall occur as of the earliest of: (a) his date of death following
termination of employment, or (b) the last day of the Plan Year in which he
incurs five (5) consecutive one (1) year Breaks in Service. 
 
If a Participant terminates employment, and the value of the Participant’s
vested account balance derived from Employer and Participant contributions is
not greater than $1,000, the Participant will receive a distribution of the
value of the entire vested portion of such account balance and the nonvested
portion will be treated as a forfeiture. If an Employee would have received a
distribution under the preceding sentence but for the fact that the Employee’s
vested account balance exceeded $1,000 when the Employee terminated employment
and if at a later time such account balance is reduced such that it is not
greater than $1,000, the Employee will receive a distribution of such account
balance and the nonvested portion will be treated as a forfeiture.
 
For purposes of Section 6.5, if a distribution is made at a time when a
Participant has a nonforfeitable right to less than 100% of the account balance
derived from Employer contributions and the Participant may increase the
nonforfeitable percentage in the account, a separate account shall be
established for the Participant’s Employer Contributions Accounts as of the time
of the distribution, and at any relevant time the vested portion of the separate
account shall be equal to an amount determined by the formula:
 
P (AB + (R X D)) - (R X D)


For purposes of applying the formula, P is the vested percentage at the relevant
time, AB is the separate account balance at the relevant time, D is the amount
of the distribution, R is the ratio of the separate account balance at the
relevant time to the separate account balance after distribution, and the
relevant time is the Participant’s termination date.
 
7.9    Restoration of Forfeiture. If a re-employed Participant: (a) was less
than 100% vested in his Employer Contribution Accounts when he terminated
employment, (b) received a distribution of the vested portion, if any, of his
Employer Contribution Accounts pursuant to Section 7.7(b) of the Plan, and (c)
resumed his status as an active Participant before having incurred five (5)
consecutive 1-year Breaks in Service, then the full amount of the forfeiture
(unadjusted for gains or losses in the interim) pursuant to Section 7.8 of the
Plan shall be restored to his Accrued Benefit. If the Participant had no vested
interest in his Employer Contribution Accounts, the restoration shall be made as
of the date of resumption of status as an active Participant. Notwithstanding
any other Plan provisions regarding utilization of forfeitures, the restored
forfeiture shall be derived from forfeitures arising in the Plan Year in which
the restoration occurs. However, the Employer may, and in the absence of
available forfeitures shall, make a separate contribution to the Plan for the
purpose of restoring the forfeiture, which contribution shall be made not later
than the end of the Plan Year following the Plan Year in which the resumption of
employment by the Participant occurred. The restoration shall not be deemed to
be an Annual Addition for purposes of Article V of the Plan.
 
38

--------------------------------------------------------------------------------



7.10     Direct Rollover. 
 

 
(a)
Applicability. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this Article, a distributee
may elect, at the time and in the manner prescribed by the Committee to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

 
(b)
Definitions.

 

 
(1)
Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; any amount distributed on account
of a hardship distribution; and the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities).

 
A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includable in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code Section 408(a) or (b), or to a qualified defined contribution plan
described in Code Section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.
 
39

--------------------------------------------------------------------------------




 
(2)
Eligible Retirement Plan. An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

 
An eligible retirement plan shall also mean an annuity contract described in
Code Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or any
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p).
 

 
(3)
Distributee. A distributee includes an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as described in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

 
(4)
Direct Rollover. A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

 

 
(5)
Non-Spouse Beneficiary. Effective January 1, 2007, a direct trustee-to-trustee
transfer may be made to an individual retirement account established for the
purpose of receiving a distribution from a designated beneficiary who is not the
spouse of the Employee or former Employee.

 
7.11     Qualified Domestic Relations Order. All rights and benefits, including
election rights, provided to Participants pursuant to this Plan, are subject to
the rights afforded to any “alternate payee”, as defined in Section 414(p)(8) of
the Code, pursuant to a “qualified domestic relations order”, as defined in
Section 414(p) of the Code.
 
Payment to an “alternate payee” pursuant to a “qualified domestic relations
order” shall be made at such time as determined or permitted pursuant to the
qualified domestic relations order, including distributions before the
Participant reaches his earliest retirement age as defined in Code Section
414(p)(4)(B). The Committee shall establish procedures to determine the status
of a judgment, decree or order as a qualified domestic relations order and to
administer Plan distributions in accordance with any such qualified domestic
relations order.

40

--------------------------------------------------------------------------------



Upon receipt of any judgment, decree or order (including approval of a property
settlement agreement) relating to the provision of payment by the Plan to an
alternate payee pursuant to a state domestic relations law, the Committee shall
promptly notify the affected Participant and any alternate payee of the receipt
of such judgment, decree or order and shall notify the affected Participant and
any alternate payee of the Committee’s procedure for determining whether or not
the judgment, decree or order is a qualified domestic relations order.
 
ARTICLE VIII
BENEFICIARY AND PARTICIPANT INFORMATION 
 
8.1    Designation of Beneficiary. 
 

 
(a)
Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive any benefits payable under the
Plan upon or after his death, and any such designation may be changed from time
to time by the Participant by filing a new designation. Each designation will
revoke all prior designations made by the Participant, shall be in writing in
the form prescribed by the Employer and shall be effective only when the written
designation is filed with the Employer during his lifetime. 

 

 
(b)
The Beneficiary of a Participant who is married at the time of his death shall
be his surviving spouse unless his surviving spouse consents in writing on the
form provided for that purpose by the Committee to the designation of another
beneficiary. A consent by a Participant’s spouse shall not be effective unless
such consent is witnessed by one of the members of the Committee or a Notary
Public.

 

 
(c)
In the absence of a valid Beneficiary designation (except in conjunction with
the election of a form of benefit payment which does not require the designation
of a specific Beneficiary) or if, at the time any benefit becomes payable to a
Beneficiary, there is no living Beneficiary properly designated by the
Participant to receive the benefit, the Committee shall direct the Trustee to
distribute such benefit to the Participant’s spouse, if then living. If there is
no surviving spouse, then the benefit shall be paid to the Participant’s then
living descendants, if any, by root, otherwise to the Participant’s then living
parent or parents, equally, otherwise to the Participant’s estate.

 
8.2    Information to be Furnished by Participant and Beneficiaries. Any
communications addressed to a Participant or Beneficiary at his last post office
address filed with the Committee shall be binding on the Participant or
Beneficiary for all purposes of the Plan. Except for the Committee’s sending of
a registered letter to the last known address, neither the Trustee nor the
Committee shall be obliged to search for any Participant or Beneficiary.
 
41

--------------------------------------------------------------------------------



ARTICLE IX
LOANS TO PARTICIPANTS
 
9.1    Loans. The Committee shall establish a loan program under which: 
 

 
(a)
Loans shall be made available to all active Participants and Participants on
long-term disability on a reasonably equivalent basis.

 

 
(b)
Loans shall not be made available to Highly Compensated Employees (as defined in
Section 414(q) of the Code) in an amount greater, or on terms otherwise more
favorable, than the amount or terms applicable to loans made available to other
Employees.

 

 
(c)
Loans must be adequately secured and bear a reasonable interest rate.

 

 
(d)
No loan to any Participant can be made to the extent that such loan when added
to the outstanding balance of all other loans to the Participant or Beneficiary
would exceed the lesser of (a) $50,000 reduced by the excess (if any) of (the
highest outstanding balance of loans during the one year period ending on the
day before the loan is made, over the outstanding balance of loans from the Plan
on the date the loan is made), or (b) 50% of the Participant’s vested Accrued
Benefit.

 

 
(e)
A Participant is not required to obtain the consent of his or her spouse, if
any, to use of the account balance as security for the loan.

 

 
(f)
Loan repayments will be suspended under the Plan as permitted under Code Section
414(u)(4).

 

 
(g)
Loans will be funded with assets withdrawn pro-rata across all money types and
funds.

 
Notwithstanding any other provision of this Plan, the portion of the
Participant’s vested account balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant’s vested account
balance (determined without regard to the preceding sentence) is payable to the
surviving spouse, then the account balance shall be adjusted by first reducing
the vested account balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving spouse.
 
For the purpose of the above limitation, all loans from all plans of the
Employer and all Affiliated Employers are aggregated. Furthermore, any loan
shall by its terms require that repayment (principal and interest) be amortized
in level payments, not less frequently than quarterly, over a period not
extending beyond five years from the date of the loan, unless such loan is used
to acquire a dwelling unit which within a reasonable time (determined at the
time the loan is made) will be used as the principal residence of the
Participant.
 
42

--------------------------------------------------------------------------------



9.2    Participant Loan Program. The Committee may prescribe such additional
rules and procedures as it may deem appropriate, including, without limitation,
rules and procedures by which the making of loans to Participants may be
terminated, suspended, or restricted, if any, to the extent deemed by the
Committee to be necessary or desirable in order to effect compliance with
applicable laws or regulations (the “Participant Loan Program”). The rules and
procedures reported in the Loan-by-Phone guidelines are incorporated in the
Participant Loan Program. To the extent the Participant Loan Program conflicts
with the terms of the Plan, the terms of the Participant Loan Program shall
prevail, as long as such Program does not conflict with the Code, ERISA, or
other applicable laws or regulations.
 
ARTICLE X
VOTING PROVISIONS
 
10.1     Voting Rights of Company Stock.  Each Participant, including their
beneficiaries and alternate payees (individually, “Participant” and
collectively, “Participants”) is, for purposes of this Section hereby designated
a “named fiduciary” within the meaning of ERISA Section 403(a)(1) and shall be
entitled to direct the Plan and Trustee as to the manner in which Company Stock
allocated to such Participant’s accounts is to be voted on each matter brought
before an annual or special stockholders’ meeting of the Company. Company Stock
may be held in different accounts and shall be voted as provided below by the
Trustee.
 
The Committee shall determine the total number of shares of Company Stock
allocated to each Participant’s accounts as of the record date and such shares
shall be voted in accordance with directions of such Participant. Upon timely
receipt of such directions, the Trustee shall on each such matter, vote as
directed the number of votes attributable to such Participant.
 
The number of votes attributable to each Participant shall be determined as
follows:
 

 
(a)
First, the total number of votes attributable to Company Stock held in the Trust
shall be determined;

 

 
(b)
Second, the number of votes determined under (a), above, shall be attributed to
each Participant, in the ratio which the number of shares of Company Stock
allocated to such Participant’s accounts in the Trust as of the record date
bears to the total number of shares of Company Stock held in the Trust as of
such date.

 
Each Participant as a named fiduciary, shall be entitled to separately direct
the vote of a portion of the number of votes with respect to which a signed
voting-direction instrument is not timely received from other Participants in
the Trust (“Undirected Votes”). Such direction with respect to each Participant
who timely elects to direct the vote of Undirected Votes in the Trust as a named
fiduciary shall be with respect to a number of Undirected Votes in the Trust
equal to the total number of Undirected Votes in the Trust multiplied by a
fraction, the numerator of which is the total number of votes attributable to
such Participant in the Trust and the denominator of which is the total number
of votes attributable to all Participants who timely elect to vote Undirected
Votes as a named fiduciary in the Trust.
 
43

--------------------------------------------------------------------------------



10.2     Responding to Tender and Exchange Offers. Each Participant is, for
purposes of this Section, hereby designated a “named fiduciary” within the
meaning of Section 403(a)(1) of ERISA and shall have the right, to the extent of
the number of shares of Company Stock allocated to the Participant’s accounts in
the Trust, to direct the Trustee in writing as to the manner in which to respond
to such tender or exchange offer with respect to shares of Company Stock. The
Committee shall use its best efforts to timely distribute or cause to be
distributed to each Participant such information as will be distributed to
stockholders of the Company in connection with any such tender or exchange
offer. Upon timely receipt of such instructions, the Trustee shall respond as
instructed with respect to shares of Common Stock in the Trust allocated to such
Participant’s accounts. If the Trustee shall not receive timely instructions
from a Participant as to the manner in which to respond to such a tender or
exchange offer, the Trustee shall not tender or exchange any shares of Company
Stock held in the Participant’s account. In effecting the foregoing, to the
extent possible, the Trustee shall tender or exchange shares of Company Stock
entitled to one vote per share prior to shares of Company Stock having greater
than one vote per share.
 
10.3     Confidentiality. Any instructions received by the Trustee from
Participants (or, if applicable, Beneficiaries), pursuant to this Article X
shall be held by the Trustee in strict confidence and no officer or Employee of
the Company or an Affiliated Employer shall ask the Trustee to divulge or
release such instructions to any officer or Employee of the Company or an
Affiliated Employer; provided, however, that to the extent necessary for the
operation of the Plan, such instructions may be relayed by the Trustee to a
recordkeeper, auditor or other person providing services to the Plan if such
person (1) is not the Company, an Affiliated Employer or any Employee, officer
or director thereof, and (2) agrees not to divulge such directions to any other
person, including Employees, officers and directors of the Company and its
Affiliated Employers.
 
ARTICLE XI
TOP HEAVY PROVISIONS 
 
11.1     Applicability. Notwithstanding any other provisions of the Plan, if for
any Plan Year the Plan becomes a Top Heavy Plan, the requirements of this
Article XI of the Plan shall be applied for such Plan Year.
 
11.2     Definitions. The following terms shall have the following meanings in
the determination of whether or not the Plan is a Top Heavy Plan:
 

 
(a)
Determination Date. The term “Determination Date” means, with respect to any
Plan Year, the last day of the preceding Plan Year, or in case of the first Plan
Year, the last day of such year.

 

 
(b)
Employer. The Employer who adopted this Plan and any other Employer some or all
of whose Employees participate in this Plan or in a retirement plan which is
aggregated with this Plan as part of a permissive or required aggregation group.

 
44

--------------------------------------------------------------------------------




 
(c)
Employer Group. A group of Employers who, for purposes of Section 416 of the
Code, are treated as a single Employer under Section 414(b), (c) or (m) of the
Code.

 

 
(d)
Key Employee. Any Employee or former Employee (including any deceased Employee)
who at any time during the Plan Year that includes the determination date was an
officer of the Employer having annual Compensation greater than $130,000 (as
adjusted under Code Section 416(i)(1)), a 5-percent owner of the Employer, or a
1-percent owner of the Employer having annual Compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a Key Employee
will be made in accordance with Code Section 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.

 

 
(e)
Non-Key Employee. Any Employee or former Employee (or Beneficiaries of such
Employee) who is not considered to be a Key Employee.

 

 
(f)
Permissive Aggregation Group. The Committee may treat any plan not required to
be included in the Required Aggregation Group (as defined herein) as being part
of such group if the group would continue to satisfy the requirements of
Sections 401 (a)(4) and 410 of the Code with such plan being taken into account.

 

 
(g)
Required Aggregation Group. (1) Each qualified plan of the Employer in which at
least one Key Employee participates or participated at any time during the
determination period (regardless of whether the plan has terminated), and (2)
any other qualified plan of the Employer which enables a plan described in (1)
to meet the requirements of Section 401(a)(4) or 410 of the Code.

 

 
(h)
Top Heavy Plan. For any Plan Year, this Plan is Top Heavy if any of the
following conditions exist:

 

 
(1)
If the Top Heavy Ratio for this Plan exceeds 60%, provided this Plan is not part
of any required aggregation group or permissive aggregation group of plans.

 

 
(2)
If this Plan is a part of a required aggregation group of plans, but not part of
a permissive aggregation group, the Top Heavy Ratio for the group of plans
exceeds 60%.

 

 
(3)
If this Plan is a part of a required aggregation group and part of a permissive
aggregation group of plans and the Top Heavy Ratio for the entire group exceeds
60%.

 
45

--------------------------------------------------------------------------------




 
(i)
Top Heavy Ratio.

 

 
(1)
If the Employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the Employer has not maintained any
defined benefit plan which during the 5-year period ending on the determination
date(s) has or has had Accrued Benefits, the Top Heavy Ratio for this Plan alone
or for the required or permissible aggregation group as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the determination date(s) and the denominator of which is the
sum of all account balances for all Participants, both computed in accordance
with Section 416 of the Code and the regulations thereunder. Both the numerator
and denominator of the Top Heavy Ratio are increased to reflect any contribution
not actually made as of the determination date, but which is required to be
taken into account on that date under Section 416 of the Code and the
regulations thereunder.

 
The present value of accrued benefits and the sum of all account balances shall
be increased by the aggregate distribution made with respect to an Employer in
the 1-year period ending on the determination date; however, substitute “5-year
period” for “1-year period” in the case of any distribution by reason other than
severance from employment, death, or disability).
 

 
(2)
If the Employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the 5-year period ending on the
determination date(s) has or has had any accrued benefits, the Top Heavy Ratio
for any required or permissive aggregation group as appropriate is a fraction,
the numerator of which is the sum of account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (1) above, and the present value of accrued benefits
under the aggregated defined benefit plan or plans for all Key Employees as of
the determination date, and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with paragraph (1) above, and the present
value of accrued benefits under the defined benefit plan or plans for all
Participants, determined in accordance with paragraph (1) above, and the present
value of accrued benefits under the defined benefit plan or plans for all
Participants as of the determination date, all determined in accordance with
Section 416 of the Code and the regulations thereunder.

 
46

--------------------------------------------------------------------------------



The accrued benefit of a Non-Key Employee under any defined benefit plan shall
be determined under the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or if there
is no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under Section 411(b)(1)(C) of the Code.
 

 
(3)
For purposes of (1) and (2) above, the value of account balances and the present
value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the twelve (12) month period ending on the
determination date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and second plan years of a defined benefit
plan. The account balances and accrued benefits of a Participant (i) who is a
Non-Key Employee but who was a Key Employee in a prior year, any accrued benefit
for such employee (and the account of such employee shall be disregarded).

 

 
(4)
The accrued benefits and accounts of any individual who has not performed
services during the 1-year period ending on the determination date shall not be
taken into account. The calculation of the Top Heavy Ratio, and the extent to
which distributions, rollovers and transfers are taken into account will be made
in accordance with Section 416 of the Code and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top Heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
determination dates that fall within the same calendar year.

 

 
(j)
Valuation Date. December 31 in each Plan Year, the date as of which account
balances or Accrued Benefits are valued for purposes of calculating the Top
Heavy Ratio.

 

 
(k)
Present Value. For purposes of establishing the present value of accrued
benefits under defined benefit plans required to be aggregated with this Plan to
compute the Top Heavy Ratio, any benefit shall be discounted only for mortality
and interest based on the mortality assumptions and interest rate specified in
such defined benefit plan.

 

 
(l)
Alternative Methods of Meeting Top-Heavy Requirements. Effective January 1,
2008, the term Top Heavy Plan shall not include a plan which consists solely of
ំ

 

 
(1)
a cash or deferred arrangement which meets the requirements of Section
401(k)(12) or 401(k)(13), and

 
47

--------------------------------------------------------------------------------




 
(2)
matching contributions with respect to which the requirements of Section
401(m)(11) or 401(m)(12) are met.

 
If, but for this paragraph, a plan would be treated as a Top-Heavy Plan because
it is a member of an aggregation group which is a top-heavy group, contributions
under the Plan may be taken into account in determining whether any other plan
in the group has provided the minimum benefit described in Section 11.3 of the
Plan.
 
11.3     Minimum Allocation.
 

 
(a)
Except as otherwise provided in (c) and (d) below, the Employer contributions
and forfeitures allocated on behalf of any Participant who is not a Key Employee
shall not be less than the lesser of three percent of such Participant’s Total
Compensation or in the case where the Employer has no defined benefit plan which
designates this Plan to satisfy Section 401 of the Code, the largest percentage
of Employer contributions (including any salary deferral contribution) and
forfeitures, as a percentage of the Key Employee’s Total Compensation, as
limited by Section 401(a)(l7) of the Code, allocated on behalf of any Key
Employee for that year. The minimum allocation is determined without regard to
any Social Security contribution. This minimum allocation shall be made even
though under other plan provisions, the Participant would not otherwise be
entitled to receive an allocation, would have received a lesser allocation for
the year because of (1) the Participant’s failure to complete 1,000 hours of
service (or any equivalent provided in the Plan), (2) the Participant’s failure
to make mandatory employee contributions (including Elective Deferrals) to the
Plan, or (3) Compensation less than a stated amount.

 
Matching Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Code Section 416(c)(2) and the Plan.
The preceding sentence shall apply with respect to matching contributions under
the Plan or, if the Plan provides that the minimum contribution requirement
shall be met in another plan, such other plan. Matching Contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Code Section 401(m). Elective deferrals may not be
taken into account for the purpose of satisfying the minimum Top Heavy
contribution requirements.
 
Catch-Up Contributions for the current year are not counted as Key Employee
contributions, but prior-year Catch-Up Contributions are used to determine
whether the Plan is Top Heavy.
 
48

--------------------------------------------------------------------------------




 
(b)
For purposes of computing the minimum allocation, Compensation will mean Total
Compensation, as limited by Section 40l(a)(17) of the Code.

 

 
(c)
The provision in (a) above shall not apply to any Participant who was not
employed by the Employer on the last day of the Plan Year.

 

 
(d)
If an Employee participates in both a defined benefit plan and a defined
contribution plan, the minimum benefit shall be provided under the defined
benefit plan. If an Employee participates in another defined contribution plan,
the minimum benefit shall be provided under the other defined contribution plan.

 
11.4     Vesting. For any Plan Year in which this Plan is Top Heavy, each
Employee’s Interest in his or her Accrued Benefit attributable to Employer
contributions shall be fully vested and nonforfeitable. The minimum vesting
schedule applies to all benefits accrued as of the date the Plan became Top
Heavy and to all benefits accrued thereafter to which this Article applies.
Further, no decrease in a Participant’s non forfeitable percentage may occur in
the event the Plan’s status as Top Heavy changes for any Plan Year. However,
this Section does not apply to the account balances of any Employee who does not
have an hour of service after the Plan has initially become Top Heavy and such
Employee’s Accrued Benefit attributable to Employer contributions and
forfeitures will be determined without regard to this Section.
 
ARTICLE XII
ADMINISTRATION OF THE PLAN 
 
12.1     Plan Committee. The CenturyTel Retirement Committee (the “Committee”),
also known as the CenturyTel, Inc. Retirement Committee, shall serve as the
Administrator, as defined in ERISA Section 3(16)(A). The Committee is also the
Named Fiduciary, as defined in ERISA Section 402(a)(2), except where the
Participant is the Named Fiduciary. The Committee shall be charged with the full
power and the responsibility for administering the Plan in accordance with the
terms and delegations stated in the Plan and the Charter of the CenturyTel
Retirement Committee (the “Charter”), except as the Board of Directors of the
Company shall otherwise expressly determine.
 
12.2     Duties and Responsibilities of Fiduciaries. A fiduciary to the Plan
shall have only those specific powers, duties, responsibilities and obligations
as are explicitly given him under the Charter, Plan and Trust Agreement and
shall not be responsible for any act or failure to act of another fiduciary. In
general, the Employer shall have the sole responsibility for making
contributions to the Plan required under Article III of the Plan, appointing the
Trustee and the members of the Committee, and determining the funds available
for investment under the Plan. The Committee shall have the sole responsibility
for the administration of the Plan, as more fully described in Section 12.3 of
the Plan.
 
12.3     Powers and Responsibilities of the Plan Administrator. 
 

 
(a)
Administration of the Plan. The Committee shall have the responsibility for the
management of the Plan and shall have the sole, final and absolute right to
reconcile any inconsistency in the Plan, to interpret and construe the
provisions of the Plan in all particulars, in such manner and to such extent as
it deems proper, and to make all decisions and determinations necessary under
the Plan. In addition, the Committee shall have the following powers, rights,
and duties:

 
49

--------------------------------------------------------------------------------




 
(1)
The Committee may adopt suitable rules and regulations for the administration of
the Plan.

 

 
(2)
Decisions of the Committee may be conveyed to third persons by any of its
members. Third persons shall be entitled to assume that the decision so conveyed
is given with the consent of the majority of the Committee.

 

 
(3)
The Committee shall cause to be kept all such records and other data as may be
necessary for the performance of its duties.

 

 
(4)
The members of the Committee shall serve without compensation for their services
as such. The Committee and the members thereof shall be free of any liability,
joint or several, for their acts or failures to act as members or officers of
such Committee in connection with this Plan, except that any member of the
Committee shall be liable for his own willful misconduct or gross negligence.

 

 
(5)
The Committee shall not exercise any powers conferred upon it in such a way as
to result in discrimination in favor of any Participant who is a
Highly-Compensated Employee.

 

 
(b)
Records and Reports. The Committee shall be responsible for maintaining
sufficient records to reflect the Compensation of each Participant for purposes
of determining the amount of contributions that may be made by or on behalf of
the Participant under the Plan. The Committee shall be responsible for
submitting all required reports and notification relating to the Plan to
Participants or their Beneficiaries, the Internal Revenue Service, and the
Department of Labor.

 

 
(c)
Furnishing Trustee with Instructions. The Committee shall be responsible for
furnishing the Trustee with written instructions regarding all contributions to
the Trust, all distributions to Participants and all loans to Participants. In
addition, the Committee shall be responsible for furnishing the Trustee with any
further information respecting the Plan which the Trustee may request for the
performance of its duties or for the purpose of making any returns to the
Internal Revenue Service or Department of Labor as may be required of the
Trustee under the terms of the Trust Agreement.

 
50

--------------------------------------------------------------------------------




 
(d)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable or appropriate in the administration of the Plan. All rules and
decisions of the Committee shall be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination of
calculation, the Committee shall be entitled to rely upon information furnished
by a Participant or Beneficiary, the Employer, and the legal counsel of the
Employer or the Trustee.

 

 
(e)
Application and Forms for Benefits. The Committee may require a Participant or
Beneficiary to complete and file with it an application for a benefit, and to
furnish all pertinent information requested by it. The Committee may rely upon
all such information so furnished to it, including the Participant’s or
Beneficiary’s current mailing address.

 
12.4     Allocation of Duties and Responsibilities. The Committee may by written
instrument allocate among its members or employees any of its duties and
responsibilities not already allocated under the Charter or Plan or may carry
out any of the Committee’s duties and responsibilities under the Plan. Any such
duties or responsibilities thus allocated must be described in the written
instrument. If a person other than an Employee of the Employer is so designated,
such person must acknowledge in writing his acceptance of the duties and
responsibilities allocated to him.
 
12.5     Expenses. Except as provided below, the Employer shall pay all expenses
authorized and incurred by the Plan in the administration of the Plan (including
Trustee’s fees) except to the extent such expenses are paid from the Trust. The
Committee may direct the Trustee to charge reasonable administrative expenses of
the Plan to Participants’ Accounts, including but not limited to fees to process
domestic relations orders, but only to the extent that the Committee has
determined that such charges to Participants’ Accounts are consistent with ERISA
and interpretative guidance thereunder issued by the DOL.
 
12.6     Liabilities. The Committee and each person to whom duties and
responsibilities have been allocated pursuant to Section 12.4 of the Plan may be
indemnified and held harmless by the Employer with respect to any alleged breach
of responsibilities performed or to be performed hereunder.
 
12.7     Claims Procedure.
 

 
(a)
Filing a Claim. Any Participant or Beneficiary under the Plan may file a written
claim for a Plan benefit with the Committee or with a person named by the
Committee to receive claims under the Plan.

 
51

--------------------------------------------------------------------------------




 
(b)
Notice of Denial of Claim. In the event of a denial or limitation of any benefit
or payment due to or requested by any Participant or Beneficiary under the Plan
(“Claimant”), Claimant shall be given a written notification containing specific
reasons for the denial or limitation of his benefit. The written notification
shall contain specific reference to the pertinent Plan provisions on which the
denial or limitation of his benefit is based. In addition, it shall contain a
description of any other material or information necessary for the Claimant to
perfect a claim, and an explanation of why such material or information is
necessary. The notification shall further provide appropriate information as to
the steps to be taken if the Claimant wishes to submit his claim for review.
This written notification shall be given to a Claimant within 90 days after
receipt of his claim by the Committee unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of said 90-day period, and such notice
shall indicate the special circumstances which make the postponement
appropriate.

 

 
(c)
Right of Review. In the event of denial or limitation of his benefit, the
Claimant or his duly authorized representative shall be permitted to review
pertinent documents and to submit to the Committee issues and comments in
writing. In addition, the Claimant or his duly authorized representative may
make a written request for a full and fair review of his claim and its denial by
the Committee; provided, however, that such written request must be received by
the Committee (or its delegate to receive such requests) within 60 days after
receipt by the Claimant of written notification of the denial or limitation of
the claim. The 60-day requirement may be waived by the Committee in appropriate
cases.

 

 
(d)
Decision on Review. A decision shall be rendered by the Committee within 60 days
after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the Claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days after the receipt of such
request for review. Any decision by the Committee shall be furnished to the
Claimant in writing and shall set forth the specific reasons for the decision
and the specific Plan provisions on which the decision is based.

 

 
(e)
Court Action. No Participant, Beneficiary or other Claimant shall have the right
to seek judicial review of a denial of benefits, or to bring any action in any
court to enforce a claim for benefits prior to filing a claim for benefits or
exhausting his rights to review under this Section 12.7.

 

 
(f)
Notification. The Committee shall provide a Claimant with written or electronic
notification. Electronic notification must comply with the standards imposed by
29 CFR 2520.104b-1(c)(1)(i), (ii), (iii), and (iv).

 
52

--------------------------------------------------------------------------------



ARTICLE XIII
AMENDMENT, TERMINATION AND MERGER
 
13.1     Amendments.
 

 
(a)
The Employer expressly reserves the right to amend this Plan and Trust at any
time and from time to time, and to any extent and in any manner that the
Employer may deem advisable. The Board of Directors delegates to the Committee
the right to amend the Plan and Trust to comply with changes in laws and
regulations governing them. The Board also delegates to the Committee to right
to incorporate prior amendments authorized by the Board or adopted by the
Committee and current amendments adopted by the Committee into one Plan and
Trust. Each amendment shall be authorized by the Committee and shall be set
forth in an instrument in writing executed on behalf of the Employer by any one
member of the Committee.

 

 
(b)
No amendment to the Plan (a) shall have the effect of vesting in the Employer
any interest in the Trust; or (b) shall cause or permit the Trust or any part
thereof to be diverted to purposes other than the exclusive benefit of the
present or future Participants and their Beneficiaries and Alternate Payees; or
(c) shall increase the duties or obligations of the Trustee without its written
consent.

 
13.2     Plan Termination: Discontinuance of Employer Contributions.
 

 
(a)
The Employer has established the Plan with the bona fide intention and
expectation that from year to year it will make its contributions to the Trust
under the Plan as herein provided. However, the Employer is not and shall not be
under any obligation or liability whatsoever to continue its contributions or to
maintain the Plan for any given length of time, and the Employer reserves the
right, in its sole and absolute discretion, to terminate the Plan at any time
without any liability whatsoever to any Employee, Participant, Beneficiary or
Alternate Payee for such termination.

 

 
(b)
Upon the complete or partial termination of the Plan or the complete
discontinuance of Employer contributions under the Plan, the Accrued Benefit of
all active Participants affected thereby shall become fully vested and
nonforfeitable, and the Committee shall direct the Trustee to distribute assets
remaining in the Trust, after payment of any expenses properly chargeable
thereto, to Participants or their Beneficiaries.

 
13.3     Successor Employer. In the event of the dissolution, merger,
consolidation or reorganization of the Employer, provision may be made by which
the Plan and Trust shall be continued by a successor Employer, in which case
such successor Employer shall be substituted for the Employer under the Plan.
The substitution of the successor Employer shall constitute an assumption of
Plan liabilities by the successor Employer, and the successor Employer shall
have all powers, duties and responsibilities of the Employer under the Plan.
 
53

--------------------------------------------------------------------------------



13.4     Merger, Consolidation or Transfer. The Plan may be merged or
consolidated with, or its assets and liabilities may be transferred to, any
other plan only if the benefits which would be received by a Participant in the
event of a termination of the Plan immediately after such transfer, merger or
consolidation are at least equal to the benefits such Participant would have
received if the Plan had terminated immediately prior to the transfer, merger or
consolidation.
 
ARTICLE XIV
MISCELLANEOUS PROVISIONS
 
14.1     Exclusive Benefit of Participants and Beneficiaries.
 

 
(a)
All assets of the Trust shall be retained for the exclusive benefit of
Participants and their Beneficiaries, and shall be used only to pay benefits to
such persons or to pay reasonable fees and expenses of the Trust and of the
administration of the Plan. The assets of the Trust shall not revert to the
benefit of the Employer, except as otherwise specifically provided in Section
14.1(b) of the Plan.

 

 
(b)
Contributions to the Trust under this Plan are subject to the following
conditions:

 

 
(1)
If a contribution or any part thereof is made to the Trust by the Employer under
a mistake of fact, such contribution or part thereof shall be returned to the
Employer within one year after the date the contribution is made;

 

 
(2)
Contributions to the Trust are specifically conditioned on their deductibility
under Section 404 of the Code and, to the extent a deduction is disallowed for
any such contribution, such amount shall be returned to the Employer within one
year after the date of the disallowance of the deduction.

 
14.2     Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Employee, or
as a right of any Employee to be continued in the employment of the Employer, or
as a limitation of the right of the Employer to discharge any of its Employees,
with or without cause.
 
14.3     Rights to Trust Assets. No Employee, Participant or Beneficiary shall
have any right to, or interest in, any assets of the Trust upon termination of
employment or otherwise, except as provided under the Plan. All payments of
benefits under the Plan shall be made solely out of the assets of the Trust.
 
54

--------------------------------------------------------------------------------



14.4     Nonalienation of Benefits. Except as provided under Article IX of the
Plan, with respect to Plan loans, benefits payable under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind,
voluntary or involuntary; provided, however, that the Committee shall not be
hereby precluded from complying with a qualified domestic relations order
described in Section 414(p) of the Code. Any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder shall be void. The Trust shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.
 
14.5     Gender. The use of the masculine pronoun shall extend to and include
the feminine gender wherever appropriate, the use of the singular shall include
the plural and the use of the plural shall include the singular wherever
appropriate.
 
14.6     Titles and Headings. The titles or headings of the respective Articles
and Sections are inserted merely for convenience and shall be given no legal
effect.
 
THUS DONE AND SIGNED THIS 22nd day of December, 2006.
 

 
CENTURYTEL, INC.
       
By:
/s/ R. Stewart Ewing, Jr.
   
R. Stewart Ewing, Jr.,
   
Executive Vice President and Chief Financial Officer

 
55

--------------------------------------------------------------------------------



APPENDIX A
GROUP A PARTICIPANTS, EMPLOYERS AND 
EMPLOYER MATCH CONTRIBUTIONS


Group A Participants participate in this Plan (or participated in the Group
Incentive Plan or Telephone USA Union Plan) pursuant to collective bargaining
agreements between the following Employers and Communications Workers of America
(“CWA”) or International Brotherhood of Electrical Workers (“IBEW”) union
locals, at the following Employer Match Contribution levels:
 


Employer
Union Local #
Match (as % of First 6% of Compensation deferred as an Elective Deferral
CenturyTel of Alabama LLC
CWA 3971
CWA 3972
CWA 3974
82%
82%
82%
CenturyTel of Central Wisconsin
CWA 4671
CWA 4672
CWA 4674
70%
70%
70%
Telephone USA of Wisconsin LLC
CWA 4675
70%
CenturyTel of Northwest Arkansas LLC
CWA 6171 (NW)
70%
70%
CenturyTel of Central Arkansas LLC
CWA 6171
70%
70%
CenturyTel Holdings Missouri, Inc.
CWA 6301
CWA 6310
CWA 6311
CWA 6312
CWA 6373
82%
82%
82%
82%
82%
CenturyTel of Missouri LLC
IBEW 257
70%
CenturyTel of Washington, Inc.
CWA 7818
IBEW 89
60%
60%
CenturyTel of Oregon, Inc.
IBEW 89
60%
CenturyTel of Oregon, Inc. (except for Aurora, Knappa and Scappose areas
CWA 7906
IBEW 89
60%
60%
CenturyTel of Eastern Oregon, Inc. (except Chiloquin and Lakeview areas)
CWA 7906
60%
60%
CenturyTel of Upper Michigan, Inc.
IBEW 1106
66%
CenturyTel. of Montana
IBEW 768
60%


A-1

--------------------------------------------------------------------------------



APPENDIX B
GROUP B PARTICIPANTS, EMPLOYERS AND
EMPLOYER MATCH CONTRIBUTIONS


Group B Participants participate in this Plan (or participated in the Retirement
Savings Plan) pursuant to collective bargaining agreements between the following
Employers and the Communications Workers of America (“CWA”) union locals, at the
following Employer Match Contribution levels:
 


Employer
Union Local #
Match (as % of first 6% of Compensation Deferred as an Elective Deferral
     
CenturyTel of Ohio, Inc.
CWA 4370
60%

 
 
B-1

--------------------------------------------------------------------------------